Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 1 of 122




                EXHIBIT 1
3/2/2021                Case MDL No. 2873United
                                           Document          915-3
                                                States District Court for Filed  03/02/21
                                                                          the Western              Page 2 of 122
                                                                                      District of Michigan


                                     Query       Reports         Utilities    Help    Log Out


                                           United States District Court
                                Western District of Michigan (Southern Division (1))
                                  CIVIL DOCKET FOR CASE #: 1:21-cv-00205


 Nessel et al v. 3M Company et al                                                    Date Filed: 03/01/2021
 Assigned to:                                                                        Jury Demand: Plaintiff
 Related Cases: 1:20-cv-00787-PLM-RSK                                                Nature of Suit: 385 Prop. Damage Prod.
                  1:20-cv-01080-PLM-RSK                                              Liability
 Case in other court: 17th Judicial Circuit, Kent County, 20-03366-                  Jurisdiction: Federal Question
                      NZ
 Cause: 28:1442 Petition for Removal
 plaintiff
 Dana Nessel                                                          represented by Polly A. Synk
 Attorney General, on behalf of the People of                                        MI Dept Attorney General (ENRA-Lansing)
 the State of Michigan                                                               Environment, Natural Resources &
                                                                                     Agriculture Division
                                                                                     525 W. Ottawa, 6th Fl
                                                                                     P.O. Box 30755
                                                                                     Lansing, MI 48909
                                                                                     (517) 335-7664
                                                                                     Fax: (517) 335-7636
                                                                                     Email: synkp@michigan.gov
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
 plaintiff
 State of Michigan                                                    represented by Polly A. Synk
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


 V.
 defendant
 3M Company                                                           represented by Daniel L. Ring
                                                                                     Mayer Brown LLP
                                                                                     Hyatt Center, 42nd Floor
                                                                                     71 S Wacker Dr.
                                                                                     Chicago, IL 60606
                                                                                     (312) 782-0600
                                                                                     Email: dring@mayerbrown.com
                                                                                     ATTORNEY TO BE NOTICED
 defendant
 E. I. Dupont de Nemours and Company
 defendant
https://ecf.miwd.uscourts.gov/cgi-bin/DktRpt.pl?110839787281271-L_1_0-1                                                       1/3
3/2/2021                Case MDL No. 2873United
                                           Document          915-3
                                                States District Court for Filed  03/02/21
                                                                          the Western              Page 3 of 122
                                                                                      District of Michigan

 The Chemours Company
 defendant
 The Chemours Company FC, LLC
 defendant
 DowDupont, Inc.
 defendant
 Corteva, Inc.
 defendant
 DuPont De Nemours, Inc.
 defendant
 Dyneon, L.L.C.
 defendant
 Archroma U.S., Inc.
 defendant
 Archroma Management, LLC

 defendant
 Arkema, Inc.
 defendant
 Arkema France, S.A.
 defendant
 AGC Chemicals Americas Inc.

 defendant
 Daikin America, Inc.

 defendant
 Daikin Industries, Ltd.
 defendant
 Solvay Specialty Polymers, USA


  Date Filed            # Docket Text
  03/01/2021           1 NOTICE OF REMOVAL from 17th Judicial Circuit, Kent County case number 20-03366-
                         NZ filed by Archroma Management, LLC, Corteva, Inc., Solvay Specialty Polymers, USA,
                         3M Company, Daikin Industries, Ltd., Arkema France, S.A., DowDupont, Inc., E. I. Dupont
                         de Nemours and Company, Dyneon, L.L.C., Arkema, Inc., AGC Chemicals Americas Inc.,
                         Daikin America, Inc., DuPont De Nemours, Inc., The Chemours Company, Archroma U.S.,
                         Inc., The Chemours Company FC, LLC (Attachments: # 1 Exhibit A - Summons, # 2
                         Exhibit B - Complaint, # 3 Exhibit C - Answer, # 4 Exhibit D - Notice of Filing of Notice of
                         Removal, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10
https://ecf.miwd.uscourts.gov/cgi-bin/DktRpt.pl?110839787281271-L_1_0-1                                             2/3
3/2/2021                Case MDL No. 2873United  Document       915-3
                                                   States District Court for Filed  03/02/21
                                                                             the Western              Page 4 of 122
                                                                                         District of Michigan

                          Exhibit J Part 1, # 11 Exhibit J Part 2, # 12 Exhibit J Part 3, # 13 Exhibit J Part 4, # 14
                          Exhibit J Part 5, # 15 Exhibit J Part 6, # 16 Exhibit J Part 7, # 17 Exhibit J Part 8, # 18
                          Exhibit J Part 9, # 19 Exhibit J Part 10, # 20 Exhibit J Part 11, # 21 Exhibit J Part 12, # 22
                          Exhibit J Part 13, # 23 Exhibit J Part 14, # 24 Exhibit J Part 15, # 25 Exhibit J Part 16, # 26
                          Exhibit J Part 17, # 27 Exhibit J Part 18, # 28 Exhibit J Part 19, # 29 Exhibit J Part 20, # 30
                          Exhibit J Part 21, # 31 Exhibit J Part 22, # 32 Exhibit J Part 23, # 33 Exhibit J Part 24, # 34
                          Exhibit J Part 25, # 35 Exhibit J Part 26, # 36 Exhibit J Part 27, # 37 Exhibit J Part 28, # 38
                          Exhibit J Part 29, # 39 Exhibit J Part 30, # 40 Exhibit K) (Ring, Daniel) (Entered:
                          03/01/2021)
  03/01/2021                FILING FEE PAID re 1 by defendants 3M Company, AGC Chemicals Americas Inc.,
                            Archroma Management, LLC, Archroma U.S., Inc., Arkema France, S.A., Arkema, Inc.,
                            Corteva, Inc., Daikin America, Inc., Daikin Industries, Ltd., DowDupont, Inc., DuPont De
                            Nemours, Inc., Dyneon, L.L.C., E. I. Dupont de Nemours and Company, Solvay Specialty
                            Polymers, USA, The Chemours Company, The Chemours Company FC, LLC in the amount
                            of $402, receipt number AMIWDC-6352494 (Ring, Daniel) (Entered: 03/01/2021)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               03/02/2021 14:16:55
                                   PACER Login:        MayerBro25         Client Code:       20643046
                                   Description:        Docket Report      Search Criteria:   1:21-cv-00205
                                   Billable Pages:     2                  Cost:              0.20




https://ecf.miwd.uscourts.gov/cgi-bin/DktRpt.pl?110839787281271-L_1_0-1                                                     3/3
            Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 5 of 122




                              STATE OF MICHIGAN
                  CIRCUIT COURT FOR THE 22ND JUDICIAL CIRCUIT
                             WASHTENAW COUNTY
                                                          20-000049-NZ
     ATTORNEY GENERAL DANA NESSEL, on
     behalf of the People of the State of Michigan,   No. 2020-                -NZ
     and the STATE OF MICHIGAN,
                                                      HON.        JUDGE DAVID S. SWARTZ
           Plaintiffs,

     u
                                                      COMPLAINT
     3M COMPANY, E. I. DU PONT DE
     NEMOURS AND COMPANY, THE
     CHEMOURS COMPANY, THE CHEMOURS
     COMPANY FC, LLC, DOWDUPONT, INC.,
     CORTEVA, INC., DUPONT DE NEMOURS,
     INC., DYNEON, L.L.C., ARCHROMA U.S.,
     INC., ARCHROMA MANAGEMENT, LLC,
     ARKEMA, INC., ARKEMA FRANCE, S.A.,
~    AGC CHEMICALS AMERICAS INC., DAIKIN
~
co   AMERICA, INC., DAIKIN INDUSTRIES,
~    LTD., SOLVAY SPECIALTY POLYMERS,
o    USA, LLC, and ASAHI KASEI PLASTICS
N    NORTH AMERICA, INC.,
~
~
~          Defendants.


     Dana Nessel
     Attorney General
     Polly A. Synk (P63473)
     Assistant Attorney General
     Michigan Department of Attorney General
     Environment, Natural Resources, and
     Agriculture Division
     P.O. Box 30755
     Lansing, MI 48909
     (517) 335-7664
     synkp@michigan.gov
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 6 of 122




Adam J. Levitt                             Gregory M. Utter
Special Assistant Attorney General         Special Assistant Attorney
Amy E. Keller (P74015)                     General
Special Assistant Attorney General         Joseph M. Callow, Jr.
Daniel Rock Flynn                          Special Assistant Attorney
Laura E. Reasons                           General
Adam Prom                                  James C. Kezele
DiCello Levitt Gutzler LLC                 Jacob D. Rhode
10 North Dearborn Street, 11th Floor       Sarah V. Geiger
Chicago, IL 60602                          Melissa S. Matthews
(312) 214-7900                             Taylor S. Trout
alevitt@dicellolevitt.com                  Matthew M. Allen
akeller@dicellolevitt.com                  Keating Muething & Klekamp
dflynn@dicellolevitt.com                   PLL
Ireasons@dicellolevitt.com                 1 East 4th Street, Suite 1400
aprom@dicellolevitt.com                    Cincinnati, OH 45202
                                           (513) 579-6400
                                           gmutter@kmklaw.com
                                           jcallow@kmklaw.com
                                           jkezele@kmklaw.com
                                           jrhode@kmklaw.com
                                           sgeiger@kmklaw.com
                                           mmathews@kmklaw.com
                                           ttrout@kmklaw.com
                                           mallen@kmklaw.com

Richard W. Fields
Special Assistant Attorney General
Fields, PLLC
1700 K. Street NW, Suite 810
Washington, DC 20006
(800) 878-1432
fields@fieldslawpllc.com
                Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 7 of 122
I




                                                   TABLE OF CONTENTS

    Complaint.......-• ...............................-------.-.-. .-.-.-.-----...........-.---...........---..........................1

    Introduction and Nature of the Action ........................................................................... 2

    Parties.............................................................................................................................. 8

    I.        Plaintiff . ................................................................................................................. 8

    II.       Defendants ............................................................................................................9

    Jurisdictionand Venue .......................................................•--......................--•-•-•-•--•--...19

    FactualAllegations ....................................................................................................... 21
    I.        PFAS are toxic and pose substantial health and environmental risks............ 21
    II.       Defendants manufactured and used PFAS with full knowledge of PFAS
              health and environmental risks, which they intentionally hid from the
              public and the State . .......................................................................................... 25

    III.      Defendants failed to act on their knowledge of PFAS health and
              environmentalrisks . ..............-.----...................................................................... 30

    IV.       Historical DuPont's spinoff of The Chemours Company . ................................. 31

    V.        The ongoing federal investigation of PFAS ....................................................... 39

    VI.       Michigan's investigation of the PFAS crisis and its response .......................... 42

              A.        Michigan's PFAS standards . ................................................................... 45

              B.        MPART's PFAS investigations ................................................................ 49

              C.        PFAS contamination in Michigan ........................................................... 51

                        1.        Alpena Hide and Leather, Alpena, Alpena County ..................... 53

                        2.        Nlanistee Plating, Manistee, Manistee County . .......................... 53

                        3.         Ithaca Sanitary Landfill, Ithaca, Gratiot County . ...................... 54

                        4.        Muskegon County Landfill Type II, Ravenna, Muskegon
                                  County. ......... .............. ................. ............. .... ................. ... ..... ....... . 54

                        5.        MAHLE Engine Components, USA, Inc.—Former Harvey
                                  Street Muskegon Plant, Muskegon, Muskegon County . ............. 55
                                                                        1
Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 8 of 122




   6.     Peerless Plating, 1Vluskegon Heights, Muskegon County. .......... 56

    7.    Pitsch Sanitary Landfill, Belding, Ionia County . ........................ 56

   8.     Ashley Avenue Disposal Area, Grattan Township, Kent
          County. . . . . . . . . . . . . . . . . .. .. . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . .. . . . . . . 57

    9.    BASF Corporation—Inmont Division, Wyoming, Kent
          County. ..............••---.........---........................................................... 58
   10.    Lacks Industries—Cascade, Grand Rapids, Kent County. ......... 58

   11.    Electro Chemical Finishing—Remico, Wyoming, Kent
          County. .......................................................................................... 59
   12.    North 34th Street, Richland Township, Kalamazoo
          County. ...---•-•-•• ....................................•--•----•-•-•--........................... 60
   13.    Crown Vantage Property, Parchment, Kalamazoo County. ....... 61

   14.    Nolichucky Industrial Corp., Kalamazoo, Kalamazoo
          County. ...............•--............................................................---•----.... 61

   15.    Du-Wel Metals, Hartford, Van Buren County ............................. 62

    16.   Lear Siegler Inc., Mendon, St. Joseph County . ........................... 63

    17.   RACER Plants 2, 3, & 6, Lansing, Ingham County ..................... 63

    18.   Michner Plating, Jackson, Jackson County ................................. 64

    19.   Richfield Landfill, Davison, Genesee County . ............................. 64

    20.   Coldwater Road Landfill, Flint, Genesee County ........................ 65

    21.   Lapeer Plating & Plastics, Lapeer, Lapeer County ..................... 65

    22.   Fort Gratiot Landfill, Fort Gratiot Township, St. Clair
          County. .. ..... .... ............. ............... .. .. ............... .. . ............. ................ 66

    23.   Thermofil, Green Oaks Township, Livingston County . .............. 67

    24.   MacDermid Inc., Ferndale, Oakland County . ............................. 68

    25.   RACER 12950 Eckles Road, Livonia, Wayne County . ................ 68

    26.   Gordie Howe International Bridge, Detroit, Wayne
          County. .. . .... .. . .............. ............... .. .. ............... . .. ......... ... ... ...... ........ 69
                                                                         ii
            Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 9 of 122




                   27.      Ford Motor Company—Saline Plant, Saline, Washtenaw
                            County. .......................................................................................... 69

                   28.      Washtenaw Industrial Facility LLC (former Universal Die
                            Cast), Saline, Washtenaw County ................................................ 70

                   29.      Ford River Raisin Warehouse, Monroe, Monroe County. ........... 71

                   30.      Cottage Grove and Marshall Area, Grand Rapids, Kent
                            County. . . . . . . . . . . . . .. . . . . . .. . . . . . . . . . . . . .. .. . . . . . . . . . . . . . . . . . .. . . . . . . . .. . .. . .. . . . . . . . . . . . . . . . .. . . 71

                   31.      Former Chrysler Scio Introl Division, Dexter, Washtenaw
                            County. ...............•-•---........--•--•--.........................-•----•--------------------. 72
                   32.      Former Keeler Brass-32nd Street, Kentwood, Kent
                            County. ......................................•---•-•-•-••-•-•-------•--------.................... 73
                   33.      Lacks Industries—Saranac, Ionia County ................................... 73

                   34.      State Disposal Superfund Site, Plainfield Township, Kent
                            County. .......................................................................................... 74

                   35.      Wash King Laundry, Baldwin, Lake County ............................... 74

                   36.       Central Sanitary Landfill, Pierson, Montcalm County . .............. 75

                   37.       Northeast Gravel, Belmont, Kent County . .................................. 75

         D.        State natural resource and property damage ......................................... 76

                   1.        Groundwater . ................................................................................ 78

                   2.        Surface waters ........................•--.................................................... 79

                   3.        Wildlife, soils, and sediment ......................................................... 82

         E.        New PFAS contamination continues to be discovered and existing
                   contamination continues to injure State natural resources and
                   property...............•--•-••--•---••-•---......................................--•--...................... 83

Claimsfor Relief -• ..............................................•-•---.......--•-•---...................................... 85

FirstCause of Action .................................................................................................... 85

Second Cause of Action ................................................•------------------------------•-•-•--•-•-•--•--. 92

ThirdCause of Action ................................................................................................... 93


                                                                                        lll
          Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 10 of 122




FourthCause of Action .....................................................•--......................................... 96

FifthCause of Action ...........................................................................•---..................... 99

SixthCause of Action ..................................................................................................101

Seventh Cause of Action .............................................................................................103

EighthCause of Action ........................................................--............--.---........---........108

Requestfor Relief ....................................................•--.................................................109

JuryDemand............................................................................................................... 111




                                                             iv
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 11 of 122




   There are no other civil actions arising from the facts or occurrences
  pending before this Court or previously dismissed between the Parties.

                                   COMPI.AINT
      Plaintiffs, Attorney General Dana Nessel, on behalf of the People of the State

of Michigan, and the State of Michigan (collectively, State or Michigan), seek to hold

some of the largest chemical companies in the world accountable for their culpable

conduct and to recover the funds and resources necessary for Michigan to continue

identifying, monitoring, and remediating perfluoroalkyl and polyfluoroalkyl

substances (a group of chemicals commonly referred to as PFAS) contamination

throughout the State.

      Michigan brings this civil action for natural resource and punitive damages

and injunctive, equitable, and other relief to require Defendants 3M Company (a/k/a

Minnesota Mining and Manufacturing Company); E. I. du Pont de Nemours and

Company; The Chemours Company; The Chemours Company FC, LLC; DowDuPont

Inc.; Corteva, Inc.; DuPont de Nemours, Inc.; Dyneon, L.L.C.; Archroma U.S., Inc.,

Archroma Management, LLC; Arkema, Inc.; Arkema France, S.A.; AGC Chemicals

Americas, Inc.; Daikin America, Inc.; Daikin Industries, Ltd.; Solvay Specialty

Polymers, USA, LLC; and Asahi Kasei Plastics North America, Inc. (collectively,

Defendants) to protect and restore Michigan's precious natural resources from

widespread contamination and injury caused by PFAS, and for its Complaint states

as follows:
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 12 of 122




                INTRODUCTION AND NATURE OF THE ACTION

         1.    Michigan is the largest state east of the Mississippi, and the Great

Lakes surrounding the State contain 20% of the world's fresh water.

         2.    Michigan is also one of the most populated states in the country with

over 10,000,000 citizens and boasts a large and diverse economy.

         3.    Michigan has established itself as a leader in protecting the

environment and in identifying, monitoring, and addressing contamination caused

by PFAS in Michigan.

         4.    PFAS are a group of synthetic chemicals that do not occur naturally in

the environment and have been in use since the 1940s.1

         5.    PFAS are found in a wide array of consumer and industrial products.2

         6.    In 2019, it came to light that "[c]ompanies such as 3M and DuPont,

which used PFAS to make household products that Americans used in their homes

every day like Teflon and Scotch Guard knew for decades that these chemicals were

toXlc."3




1 U.S.Environmental Protection Agency, EPA's Per- and Polyfluoroalkyl Substances
(PFAS) Action Plan, p 1, https://www.epa.gov/sites/production/files/2019-
02/documents/pfas_action_plan_021319_508compliant_l.pdf (February 2019)
(accessed January 9, 2020).
2   EPA's Per- and Polyfluoroalkyl Substances (PFAS) Action Pla7a, supra n. 1, p 1.
3The Devil They Kiiew: PFAS Contamination and the Need for Corporate
Accountability, Hearing Before the Subcommittee on Enuironment of the Committee
on OUersight and Reform, 116th Congress 1(2019) (statement of Rep. Rouda,
chairman of the subcommittee), p 2, available at
https://docs.house.gov/meetings/GO/G028/20190724/109847/HHRG-116-G028-
Transcript-20190724.p df.

                                            2
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 13 of 122




      7.     PFAS manufacturers have consistently and publicly denied that PFAS

present any harm to human health or the environment. As of the date of the filing

of this complaint, a website sponsored by Defendant 3M asserts that "the weight of

scientif'ic evidence does not show that PFOS or PFOA causes harm to the

environment or people at current or historical levels."4

      8.     The U.S. Environmental Protection Agency (the U.S. EPA), however,

concluded that human epidemiology data report associations between certain PFAS

exposure and high cholesterol, increased liver enzymes, decreased vaccination

response, thyroid disorders, pregnancy-induced hypertension and preeclampsia, and

cancer (testicular and kidney).

      9.     Michigan took swift action following the U.S. EPA's report to

determine whether PFAS existed in its residents' drinking water sources.

      10.    In 2017, (then) Michigan Governor Rick Snyder established the

Michigan PFAS Action Response Team (MPART) to initiate a multifaceted

approach to research, identify, and establish PFAS response actions relative to the

discovery, communication, and mitigation of PFAS.

      11.    In 2018, Michigan, through MPART, became the first state in the

United States to conduct a comprehensive, state-wide drinking water study.

MPART's testing included the sampling of 1,115 community public water supplies,

460 drinking water wells maintained by schools, and 165 drinking water wells




4PFASfacts, Tlie Facts on PFAS, https://www.pfasfacts.com/ (accessed January 9,
2020).

                                          3
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 14 of 122




maintained by childcare providers or Michigan Head Start programs (MPART

Study Phase I).

      12.     In 2019, Michigan expanded the MPART Study to include a state-wide

drinking water sample survey of approxiinately 716 additional public water

supplies, which provide drinking water for sensitive populations (MPART Study

Phase II).

      13.     In 2018 and 2019, throughout MPART Study Phase I and Phase II,

MPART received drinking water sample analytical results for individual sample

locations, which NIPART reviewed, reported to the public water supply and to the

public, and took immediate action when necessary.

      14.     Michigan received the final report for the MPART Study Phase I in

2019, although Michigan took necessary action while the study was being conducted

when it received individual results that required immediate attention.

      15.     By the conclusion of MPART Study Phase I and Phase II, Michigan

first discovered that approximately 10% of its public drinking water supplies

contained some levels of PFAS.

      16.     The State continues to take necessary actions to protect its natural

resources and its residents from harm caused by PFAS contamination.

      17.     For purposes of this Complaint, PFAS includes, but is not limited to,

the following list of substances (including the chemicals themselves, as well as all of

their salts, ionic states, and acid forms of molecules, as well as their "precursor"

chemicals):


                                           Li
Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 15 of 122




  (a) Perfluorooctanoic acid (PFOA) (Fluorinated Carbon Chain Length: Cs)
      (Chemical Abstract Services Registry Number (CASRN): 335-67-1);

  (b) Perfluorooctanesulfonic acid (PFOS) (Fluorinated Carbon Chain
      Length: Cs) (CASRN: 1763-23-1);

  (c) Perfluorononanoic acid (PFNA) (Fluorinated Carbon Chain Length:
      Cs) (CASRN: 375-95-1);

  (d) Perfluorohexanoic acid (PFHxA) (Fluorinated Carbon Chain Length:
      Ce) (CASRN: 307-24-4);

  (e) Perfluorohexanesulfonic acid (PFHxS) (Fluorinated Carbon Chain
      Length: Ce) (CASRN: 355-46-4);

  (f) Perfluorobutanesulfonic acid (PFBS) (Fluorinated Carbon Chain
      Length: C4) (CASRN: 375-73-5);

  (g) Hexafluoropropylene oxide dimer acid (HFPO-DA or GenX)
      (Fluorinated Carbon Chain Length: Cs) (CASRN: 13252-13-6a)

  (h) Perfluorotetradecanoic acid (PFTeA) (Fluorinated Carbon Chain
      Length: C14) (CASRN: 376-06-7);

  (i) Perfluorotridecanoic acid (PFTriA) (Fluorinated Carbon Chain Length:
      Cla) (CASRN: 72629-94-8);

  (j) Perfluorododecanoic acid (PFDoA) (Fluorinated Carbon Chain Length:
      C12) (CASRN: 307-55-1);

  (k) Perfluoroundecanoic acid (PFUnA) (Fluorinated Carbon Chain Length:
      Cii) (CASRN: 2058-94-8);

  (1) Perfluorodecanoic acid (PFDA) (Fluorinated Carbon Chain Length:
      Clo) (CASRN: 335-76-2);

 (m) Perfluoroheptanoic acid (PFHpA) (Fluorinated Carbon Chain Length:
     C7) (CASRN: 375-85-9);

  (n) Perfluoropentanoic acid (PFPeA) (Fluorinated Carbon Chain Length:
      C5) (CASRN: 2706-90-3);

  (o) Perfluorobutanoic acid (PFBA) (Fluorinated Carbon Chain Length: C4)
      (CASRN: 375-22-4);


                                 5
Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 16 of 122




  (p) Perfluorodecanesulfonic acid (PFDS" (Fluorinated Carbon Chain
      Length: Clo) (CASRN: 335-77-3);

  (q) Perfluorononanesulfonic acid (PFNS) (Fluorinated Carbon Chain
      Length: Cs) (CASRN: 68259-12-1);

  (r) Perfluoroheptanesulfonic acid (PFHpS) (Fluorinated Carbon Chain
      Length: C7) (CASRN: 375-92-8);

  (s) Perfluoropentanesulfonic acid (PFPeS) (Fluorinated Carbon Chain
      Length: C5) (CASRN: 2706-91-4);

  (t) Perfluorooctanesulfonamide (PFOSA) (Fluorinated Carbon Chain
      Length: Cs) (CASRN: 754-91-6);

  (u) Fluorotelomer sulphonic acid 8:2 (FtS 8:2) (Fluorinated Carbon Chain
      Length: Cs) (CASRN: 39108-34-4);

  (v) Fluorotelomer sulphonic acid 6:2 (FtS 6:2) (Fluorinated Carbon Chain
      Length: C6) (CASRN: 27619-97-2);

  (w)Fluorotelomer sulphonic acid 4:2 (FtS 4:2) (Fluorinated Carbon Chain
     Length: C4) (CASRN: 757124-72-4);

  (x) 2-(N-Ethylperfluorooctanesulfonamido) acetic acid (N-EtFOSAA)
      (Fluorinated Carbon Chain Length: Cs) (CASRN: 2991-50-6);

  (y) 2-(N-Methylperfluorooctanesulfonamido) acetic acid (N-MeFOSAA)
      (Fluorinated Carbon Chain Length: Cg) (CASRN: 2355-31-9);

  (z) 11-chloroeicosafluoro-3-oxaundecane-l-sulfonic acid (11C1-PF30UdS)
      (Fluorinated Carbon Chain Length: Cio) (CASRN: 763051-92-9b);

 (aa) 9-chlorohexadecafluoro-3-oxanone-l-sulfonic acid (9C1-PF30NS)
     (Fluorinated Carbon Chain Length: Cs) (CASRN: 756426-58-1c);




                                 6
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 17 of 122




        (bb)4,8-dioxa-3H-perfluorononanoic acid (ADONA) (Fluorinated Carbon
            Chain Length: C7) (CASRN: 919005-14-4a) 5

      18.    There may be more than 5,000 different types of PFAS. To be sure, the

list contained in the above paragraph is not a complete list of PFAS that are the

subject of this Complaint. The Complaint encompasses all of the thousands of

PFAS, known or unknown. Plaintiff reserves its right to identify additional PFAS

through discovery and as the science and research on the emerging PFAS crisis

develops.

      19.    As described in paragraph 17, above, PFAS as defined in this

Complaint does not include aqueous film-forming foams (AFFFs) of any kind or type

containing PFOA and/or PFOS, or otherwise.

      20.    Michigan brings this action against all Defendants pursuant to Part

201 of the NREPA (MCL 324.20101-324.20142), Part 17 of the Natural Resources

and Environmental Protection Act (NREPA) (MCL 324.1701-324.1706), and Part 31

of the NREPA (MCL 324.3101-324.3134), as well as Michigan's laws of negligence,

trespass, public nuisance, and unjust enrichment.




5 The State already has investigated and set specific Health-Based Values for the
specific types of PFAS set forth in (a)—(g) above and is in the process of studying the
specific types of PFAS set forth in (h)—(bb). See Michigan Science Advisory
Workgroup, Health-Based Drinking Water Value Recommendations for PFAS 1'71
Michigaii, https://www.michigan.gov/documents/pfasresponse/Health-
Based_Drinking—Water_Value_Recommendations—for_PFAS_in_Michigan_Report_6
59258_7.pdf (June 27, 2019) (accessed January 10, 2020).

                                          7
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 18 of 122




      21.   Michigan also brings claims against Historical DuPont, Corteva, Inc.,

DuPont De Nemours, Inc., and The Chemours Company pursuant to the Michigan

Uniform Fraudulent Transfer Act (MUFTA) (collectively, MUFTA Defendants),

MCL 566.31 et seq.


                                     PARTIES

I.    Plaintiff.

      22.    Plaintiffs are Attorney General Dana Nessel, on behalf of the People of

the State of Michigan, and the State of Michigan (collectively, State or Michigan).

      23.    The State maintains its principal office at 525 West Ottawa Street,

Lansing, Michigan 48933.

      24.    The State brings this action in its capacity as sovereign, as trustee of

State natural resources (or of substantial interest in property) containinated and

injured by Defendants, and pursuant to its parens patriae authority on behalf of the

residents of Michigan.

      25.    The Attorney General has statutory and common law authority to

appear on behalf of the people of the State of Michigan in any cause or matter, and

this authority is liberally construed. See MCL 14.28; Michigan State Chiropractic

Ass'n u Kelley, 79 Mich App 789, 791 (1977).

      26.    In addition, the Attorney General is explicitly authorized to commence

a civil action under Parts 201, 17, and 31 of the Natural Resources and

Environmental Protection Act (NREPA).



                                           :
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 19 of 122




      27.    The State also brings this action based upon its statutory authority to

protect State natural resources and property, and its common law police power.

This power includes, but is not limited to, its power to prevent pollution of the

State's natural resources and property, to prevent nuisances, and to prevent and

abate hazards to public health, safety, welfare, and the environment.

MCL 324.1701.


II.   Defendants.

      28.    Defendants knew or should have known that the PFAS and PFAS-

containing products, each of which they designed, marketed, developed, distributed,

sold, manufactured, released, supplied, transported, arranged for disposal or

treatment of, handled, and/or used in Michigan would be delivered and disposed

into areas affecting the State's natural resources and property.

      29.    Defendant 3M Company (3M) is a Delaware corporation with its

principal place of business at 3M Center, St. Paul, Minnesota 55144.

      30.    3M may be served with process through its registered agent, CSC-

Lawyers Incorporating Sei.-vice, 601 Abbot Road, East Lansing, Michigan 48823.

      31.    3M conducts business at numerous locations throughout the United

States and Michigan, including 11900 East 8 Mile Road, Detroit, Michigan 48205,

and 19460 Victor Pkwy, Livonia, Michigan 48152.

      32.    Defendant E.I. du Pont de Nemours and Company (Historical DuPont)

is a Delaware corporation with its principal place of business at 974 Centre Road,

Wilmington, Delaware 19805.

                                           E
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 20 of 122




      33.    Historical DuPont may be served with process through its registered

agent, The Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth,

Michigan 48170.

      34.    Historical DuPont conducts or has conducted business throughout the

United States, including in the State of Michigan.

      35.    Defendant The Chemours Company is a Delaware corporation with its

principal place of business at 1007 Market Street, Wilmington, Delaware 19899.

      36.    The Chemours Company may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road E, Suite 201,

Plymouth, Michigan 48170.

      37.    The Chemours Company conducts business throughout the United

States, including in the State of 1Vlichigan.

      38.    The Chemours Company was incorporated as a subsidiary of Historical

DuPont as of April 30, 2015.

      39.    From April 30, 2015 until July 2015, The Chemours Company was a

wholly-owned subsidiary of Historical DuPont.

      40.    In July 2015, Historical DuPont spun off The Chemours Company and

transferred to The Chemours Company its "performance chemicals" business line,

which includes its fluoroproducts business, and distributed shares of The Chemours

Company stock to Historical DuPont stockholders.

      41.    The Chemours Company has since been an independent, publicly-

traded company.


                                           10
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 21 of 122




      42.   Defendant The Chemours Company FC, LLC is a Delaware

corporation with its principal place of business at 1007 Market Street, Wilmington,

Delaware 19899.

      43.   The Chemours Company FC, LLC may be served with process through

its registered agent The Corporation Company, 40600 Ann Arbor Road E, Suite 201,

Plymouth, Michigan 48170.

      44.    The Chemours Company FC, LLC conducts business throughout the

United States, including in the State of Michigan.

      45.    The Chemours Company FC, LLC operates as a subsidiary of The

Chemours Company and manufactures fluoropolymer resins.

      46.    The Chemours Company and The Chemours Company FC, LLC are

collectively referred to throughout this Complaint as "Chemours."

      47.    Historical DuPont merged with The Dow Chemical Company in

August 2017 to create Defendant DowDuPont, Inc. (DowDuPont).

      48.    Historical DuPont and The Dow Chemical Company each merged with

wholly-owned subsidiaries of DowDuPont and, as a result, became subsidiaries of

DowDuPont. Since the time of the merger, DowDuPont has effected a series of

separation transactions to separate its businesses into three independent, publicly-

traded companies for each of its agriculture, materials science, and specialty

products businesses, discussed herein.

      49.    DowDuPont is a Delaware corporation with its principal place of

business at 974 Centre Road, Wilmington, Delaware 19805.


                                         11
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 22 of 122




      50.    DowDuPont may be served with process through its registered agent

The Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth,

Michigan 48170.

      51.    DowDuPont conducts business throughout the United States,

including in the State of Michigan.

      52.    Defendant Corteva, Inc. is a Delaware corporation with its principal

place of business at 974 Centre Road, Wilmington, Delaware 19805.

      53.    Corteva, Inc. may be served with process through its registered agent

The Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth,

Michigan 48170.

      54.    Corteva, Inc. conducts business throughout the United States,

including in the State of Michigan.

      55.    On June 1, 2019, DowDuPont separated its agriculture business by

spinning it off into Corteva, Inc.

      56.    Corteva, Inc. was initially formed in February 2018.

      57.    From February 2018 until June 1, 2019, Corteva was a wholly-owned

subsidiary of DowDuPont.

      58.    On June 1, 2019, DowDuPont distributed to DowDuPont stockholders

all issued and outstanding shares of Corteva, Inc. common stock by way of a pro

rata dividend.




                                        12
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 23 of 122




      59.     Following the June 1, 2019 stock distribution, Corteva, Inc. became

(and remains) the direct parent of Historical DuPont and holds certain DowDuPont

assets and liabilities, including DowDuPont's agriculture and nutritional

businesses.

      60.     On June 1, 2019, DowDuPont, the surviving entity after the spin-off of

Corteva, Inc. and of another entity known as Dow, Inc., changed its name to DuPont

de Nemours, Inc.

      61.     DuPont de Nemours, Inc. retained assets in the specialty products

business lines following the above described spin-offs, as well as the balance of the

financial assets and liabilities of Historical DuPont not assumed by Corteva, Inc.

      62.     Defendant DuPont de Nemours, Inc. (f/k/a DowDuPont Inc.) (New

DuPont) is a Delaware corporation with its principal place of business at 974 Centre

Road, Wilmington, Delaware 19805.

      63.     New DuPont may be served with process through its registered agent

The Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth,

Michigan 48170.

      64.     New DuPont conducts business throughout the United States,

including in the State of Michigan.

      65.     Defendants E. I. du Pont de Nemours and Company (Historical

DuPont); The Chemours Company; The Chemours Company FC, LLC; Corteva, Inc.;

and DuPont de Nemours, Inc. (New DuPont) are collectively referred to as "DuPont"

throughout this Complaint.


                                          13
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 24 of 122




      66.   DuPont conducts business in Michigan at numerous locations,

including 190 Uran Street, Hillsdale, Michigan 49242; 1250 Harmon Road, Auburn

Hills, Michigan 48326; and 311 James Savage Road, Midland, Michigan 48642.

      67.   Defendant Dyneon, L.L.C. (Dyneon) is a limited liability company

organized and existing under the laws of the State of Delaware with its principal

place of business at 6744 33rd Street North, Oakdale, Minnesota 55128.

      68.   Dyneon may be served with process through its registered agent, The

Corporation Company, 30600 Telegraph Road #2345, Bingham Farms, Michigan



      69.   Dyneon conducts business throughout the United States, including in

the State of Michigan.

      70.   Defendant Archroma U.S., Inc. is a Delaware corporation with its

principal place of business located at 5435 77 Center Drive, Charlotte, North

Carolina 28217.

      71.   Defendant Archroma U.S., Inc. may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road E, Suite 201,

Plymouth, Michigan 48107.

      72.   Defendant Archroma U.S., Inc. conducts business throughout the

United States, including in the State of Michigan.




                                         14
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 25 of 122




      73.      Defendant Archroma U.S., Inc. is the operating subsidiary of

Defendant Archroma Management, LLC (collectively, Archroma), is a corporation

existing under the laws of the country of Switzerland with its principal place of

business at Neuhofstrasse 11, 4153 Reinach Basel, Switzerland.

      74.      Defendant Arkema, Inc. is a Pennsylvania corporation with its

principal place of business at 900 First Avenue, King of Prussia, Pennsylvania

19406.

         75.   Arkema, Inc. may be served with process through its registered agent,

CSC-Lawyers Incorporating Service, 601 Abbot Road, East Lansing, Nlichigan
,..

         76.   Defendant Arkema, Inc. conducts business throughout the United

States, including in the State Michigan.

         77.   Defendant Arkema, Inc. is the operating subsidiary of Defendant

Arkema France, S.A. Defendant Arkema France, S.A., is a publicly traded foreign

corporation having its principal place of business at 420 Rue d'Estienne d'Orves,

92700. Colombes, France.

         78.   Defendant Arkema France, S.A., is the parent corporation of

Defendant Arkema, Inc.

         79.   Defendant Arkema France, S.A. and Defendant Arkema, Inc. are

collectively referred to herein as "Arkema."




                                           15
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 26 of 122




      80.     Arkema conducts business at numerous locations throughout the

United States and in the State of Michigan, including 1415 Steele Avenue SW,

Grand Rapids, Michigan 49507.

      81.     Defendant AGC Chemicals Americas, Inc. (AGCCA), is a Delaware

corporation with its principal place of business at 55 East Uwchlan Avenue, Suite

201, Exton, Pennsylvania 19341.

      82.     AGCCA may be served with process through its registered agent, The

Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth, Michigan



      83.     AGCCA conducts business at numerous locations throughout the

United States and in the State of Michigan, including 1401 Huron Street, Ypsilanti,

Michigan 48197, and 34505 West 12 Mile Road, Suite 300, Farmington Hills,

Nlichigan 48331.

      84.     Defendant Daikin America, Inc. is a Delaware corporation with its

principal place of business at 20 Olympic Drive, Orangeburg, New York 10962.

      85.     Defendant Daikin America, Inc. may be served with process through

its registered agent, Sadashige Irie, 28317 Beck Road, Suite E2, Wixom, Michigan

48393.

      86.     Defendant Daikin America, Inc. conducts business throughout the

United States, including in the State of Michigan.




                                         16
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 27 of 122




      87.    Defendant Daikin America, Inc. is the operating subsidiary of

Defendant Daikin Industries, Ltd., a corporation existing under the laws of Japan

with its principal place of business at Umeda Centre Bldg., 2-4-12 Nakazaki-Nishi,

Kita-ku, Osaka 503-8323, Japan.

      88.    Defendant Daikin Industries, Ltd. conducts business throughout the

United States, including in the State of Michigan.

      89.    Defendant Daikin Industries, Ltd. and Defendant Daikin America, Inc.

are collectively referred to herein as "Daikin."

      90.    Defendant Solvay Specialty Polymers, USA, LLC (Solvay) is a

Delaware corporation with its principal place of business at 4500 McGinnis Ferry

Road, Alpharetta, Georgia 30004.

      91.    Solvay may be served with process through its registered agent, CSC-

Lawyers Incorporating Service, 601 Abbot Road, East Lansing, Michigan 48823.

      92.    Solvay conducts business throughout the United States, including in

the State of Michigan.

      93.    Defendant Asahi Kasei Plastics North America, Inc. (f/k/a Thermofil,

Inc.) (Asahi Kasei) is a Michigan corporation with its principal place of business at

900 E. Van Riper Road, Fowlerville, Michigan 48836.

      94.    Defendant Asahi Kasei may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road E., Suite 201,

Plymouth, Michigan 48170.




                                          17
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 28 of 122




      95.    Asahi Kasei conducts business throughout the United States, including

in the State of Michigan.

      96.    Asahi Kasei owns and/or owned a facility located at 6105 Whitmore

Lake Road, Green Oaks Township, Livingston County, Michigan 48180 (the

Thermofil Site).

      97.    Asahi Kasei operates and/or operated a plastic compounding business

at the Thermofil Site.

      98.    The State's investigation, as further discussed in Section VI, has

confirmed significant PFAS releases at and around the Thermofil Site.

      99.    Asahi Kasei handled, stored, treated, transported, and/or disposed of

solid and hazardous PFAS and/or solid and hazardous waste containing PFAS in

such a manner to cause PFAS to release into the environment, therefore creating

imminent and substantial danger to human health and the environment while

operating and/or owning the Thermofil Site.

      100. All Defendants: (a) have designed, marketed, developed, distributed,

sold, manufactured, released, supplied, transported, arranged for disposal or

treatment of, handled, and/or used PFAS and/or PFAS-containing products in

Michigan such that PFAS and PFAS-containing products have contaminated and

threaten the State's natural resources and property; (b) acted with actual or

constructive knowledge that PFAS and PFAS-containing products would be

delivered into areas affecting the State's natural resources and property; (c) are

legally responsible for and committed each of the wrongful acts alleged in this


                                           :
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 29 of 122




Complaint; and (d) promoted PFAS and PFAS-containing products, despite the

availability of reasonable alternatives and their actual or constructive knowledge

that the contamination alleged in this Complaint would be the inevitable result of

their conduct.

      101. To the extent any act or omission of any Defendant is alleged in this

Complaint, the officers, directors, agents, employees, or representatives of each such

Defendant committed or authorized each such act or omission, or failed to

adequately supervise or properly control or direct their employees while engaged in

the management, direction, operation, or control of the affairs of such Defendants,

and did so while acting within the scope of their duties, employment or agency.

      102. Any and all references to a Defendant or Defendants in this Complaint

include any predecessors, successors, parents, subsidiaries, affiliates, and divisions

of the named Defendants.

      103. The State's investigation of other entities that have caused PFAS to be

released into the environment creating imminent and substantial danger to human

health and the environment is ongoing.


                           JURISDICTION AND VENUE

      104. This Court has jurisdiction over the subject matter of this action

pursuant to MCL 600.605.

      105. This Court may exercise jurisdiction over Defendants because they are

or at the relevant times were authorized to do business in Michigan; are or at the

relevant times were registered with the Michigan Secretary of State; are or at the

                                          19
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 30 of 122




relevant times were transacting business in Michigan, or otherwise intentionally

availing themselves of the Michigan market through the design, marketing,

development, distribution, sale, manufacture, release, handling, and/or use of PFAS

and PFAS-containing products; and/or own, use, possess or at the relevant times

owned, used, or possessed certain real and tangible property situated within the

State. See MCL 600.715.

      106. Because PFAS is not naturally occurring, Defendants' contacts with

Micbigan are the only possible explanation for the widespread PFAS contamination,

causing injury to Michigan's natural resources and residents.

      107. Defendants' connections with the State of Michigan are consistent with

the requirements of the Due Process Clause of the Fourteenth Amendment given

that Defendants have purposefully availed themselves of the privilege of conducting

activities in Michigan, the causes of action arise from Defendants' activities in

Michigan, and Defendants' activities are so substantially connected to Michigan to

make the exercise of jurisdiction over Defendants reasonable. Venue is proper in

this Court because the State is the plaintiff and State natural resources and/or

property have been contaminated, injured, and/or otherwise damaged by PFAS and

PFAS-contamination in Washtenaw County.




                                          20
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 31 of 122




                             FACTUAL ALLEGATIONS

I.       PFAS are toxic and pose substantial health and environmental risks.

         108. PFAS are a family of chemical compounds containing strong carbon-

fluorine bonds.6

         109. PFAS have been used for decades in a wide array of consumer and

industrial products. 7

         110. Among thousands of other uses, PFAS may be used to keep food from

sticking to cookware, to make sofas and carpets resistant to stains, to make clothes

and mattresses more waterproof, and to make some food packaging resistant to

grease absorption.$

         111. Because PFAS help reduce friction, they are also used in a variety of

other industries, including aerospace, automotive, building and construction, and

electronics.9

         112. PFAS are human-made, synthetic chemicals that do not exist naturally

in the environment.lo


6   EPA's Per- and Polyfluoroalkyl Substances (PFAS) Action Plan, supra n. 1 at 9.
7   Id. at 1.
$ See U.S. Department of Health and Human Services, National Toxicology
Program, Per- and Polyfluoroalkyl Substances (PFAS'),
https://ntp.niehs.nih. gov/whatwestudy/topics/pfas/index.html?utm_source=direct&u
tm_medium=prod&utm_campaign=ntpgolinks&utm_term=pfas (accessed January
10, 2020).
9 U.S. EPA., Basic Iiaformatioia, on PFAS, https://www.epa.gov/pfas/basic-
information-pfas (accessed January 10, 2010).
lo See, e.g., EPA's Per- and Polyfluoroallzyl Substances (PFAS) Action Plan, supra n.
1 at 1.

                                           21
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 32 of 122




         113. Known pathways for PFAS to enter the environment include releases

to air, land, and water from industrial processes and facilities, fiom disposal by

industrial processes and facilities, and from the normal use, and/or disposal of

consumer products that contain PFAS.11

         114. PFAS are known as "forever" chemicals, because they are extremely

persistent in the environment and resistant to typical environmental degradation

processes.12

         115. PFAS do not break down or biodegrade over time, and instead,

accumulate in the environment.13

         116. PFAS generally absorb poorly and tend to be mobile in soil and

groundwater systems.

         117. This combination of properties enables PFAS to readily migrate in soil

and groundwater.14




11   See Basic Informatio77, on PFAS, supra n. 9.
12 See EPA's Per- aiid Polyfluoroalkyl Substaiices (PFAS) Actioia Pla7i, supra n. 1 at
1.
13 Basic Information oil PFAS, supra n. 9.
14John A. Simon, Editor's perspective—Per- a71d polyfluorinated substa7zces pose
substantial challe71ges to remediati071 practitioners, Remediation: The Journal of
Environmental Cleanup Costs, Technologies, and Techniques, 2018;28:3-7,
https://onlinelibrary.wiley.com/doi/full/10.1002/rem.21547 (March 12, 2018)
(accessed January 10, 2020).

                                            22
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 33 of 122




         118. The pernicious characteristics of PFAS mean that once these chemicals

are released into the environment, they migrate into and cause extensive

contamination and injury to State natural resources and property.15

         119. Humans are exposed to PFAS through ingestion of drinking water and

contaminated food, inhalation, dermal contact, and other pathways.l6

         120. PFAS bioaccumulate in the human body and can bio-magnify in

animals, particularly fish and "top of the food chain" mammals.l 7

         121. PFAS can even be found in the blood of human infants, and protein-

rich breast milk appears to be a source of PFAS exposure.l$

         122. Even low doses of PFAS can result in adverse health effects for

humans as well as animals.19




15   See generally Simon, supra n. 14.
16   See Basic Information on PFAS, supra n. 9.
17See, e.g., NBC News, Breast-Fed Babies Show Buildup of Potentially Harmful
Chemical, http://www.nbcnews.com/id/57764921/ns/technology_and_science-
science/t/bre ast-fed-b abies- show-buildup -p otentially-harmful-
chemical/#.Xbs7FyhKhMB (August 21, 2015) (accessed January 10, 2020).
18See U.S. Dep't of Health and Human Services, Agency for Toxic Substances and
Disease Registry, Toxicological Profile for Perfluoroalkyls, Draft for Public
Comment (June 2018) (available at https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf)
(accessed January 10, 2020).
i9 See, e.g., Health-Based Drinking Water Value Recommendations for PFAS in
Michigaii, supra n. 5, p 7; see also Michigan PFAS Science Advisory Panel,
Scientific Evidence and Recommendations for Managing PFAS Contamination in
Michigan (December 7, 2018) (available at:
https://www. michigan. gov/documents/pfasresponse/Science_Advisory_Board_Report
_641294_7.pdf) (accessed January 10, 2020).

                                          23
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 34 of 122




         123. Exposure to certain PFAS is correlated with a wide array of harmful

and serious health effects in humans and animals, including but not limited to:

            (a) Liver damage;

            (b) Altered cholesterol levels;

            (c) Pregnancy-induced hypertension and/or preeclampsia;

            (d) Thyroid disease;

            (e) Modulation of the immune system;

            (f) Decreased fertility; and

            (g) Decreases in birth weight.20

         124. PFAS contamination is a serious threat to human health, as well as to

State natural resources and property.

         125. Because PFAS are persistent in the environment, unless PFAS are

actively cleaned up from contaminated State natural resources and property or

otherwise remediated, these chemicals will remain within the State and continue to

contaminate State natural resources and property indefinitely.

         126: PFAS are difficult and costly to treat and remove from State natural

resources and property or otherwise remediate. 21




20See Toxicological Profile for Perfluoroalkyls—Draft for Public Comment, supra
note 17.
21   See, e.g., Simon, supra n. 14.

                                               24
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 35 of 122




II.      Defendants manufactured and used PFAS with full knowledge of
         PFAS health and environmental risks, which they intentionally hid
         from the public and the State.
         127. Defendants designed, marketed, developed, distributed, sold,

manufactured, released, supplied, transported, arranged for disposal or treatment,

handled, and/or used PFAS and/or PFAS-containing products in Michigan in such a

way as to cause harm to the State's natural resources and its residents.

         128. Defendants have known for decades that PFAS are toxic and pose

substantial health and environmental risks. Notwithstanding that knowledge,

Defendants persistently and intentionally hid this information f-rom Michigan and

the public.

         129. Defendants "neglected to tell people what was in those products and

suppressed the scientific evidence that these chemicals were hazardous."22

         130. Defendants did not just use PFAS in industrial production; they

discharged these chemicals into rivers and into landfills where they seeped into the

groundwater.23

         131. Defendants released PFAS into the environment as a result of, or in

connection with their design, marketing, development, distribution, sale,

manufacturing, release, supply, transport, arrangement for disposal or treatment,

handling, and/or use of PFAS and/or PFAS-containing products in Michigan.




22   The Devil They Knew, supra n. 3.
23 Id.

                                          25
           Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 36 of 122




           132. Defendants knew, foresaw, and/or reasonably should have known

and/or foreseen that PFAS would contaminate State natural resources and expose

the State's residents to harm.

           133. The Defendants have earned extraordinary profits from their PFAS-

related business practices.24

           134. Despite their explicit knowledge of the dangers of PFAS, Defendants

deliberately and intentionally concealed the dangers of PFAS from governmental

entities, including the State of Michigan and its agencies, and the public at large in

order to protect profits and avoid public responsibility for injuries and damage

caused by their toxic products.

           135. Instead of disclosing the dangers associated with PFAS and/or

products containing PFAS, Defendants went to great lengths to falsely promote

PFAS and PFAS-containing products as being safe and appropriate for widespread

use.

           136. Defendants, including at least 3M, continue to deny the adverse effects

on the environment and human health caused by PFAS contamination.

           137. Defendants repeatedly assured and represented to such entities and to

the public that such exposures presented no risk of harm and were of no legal,

toxicological, or medical significance of any kind.




24   Id.

                                            26
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 37 of 122




      138. Defendants manufacturing and/or using short-chain PFAS (which

include the compound known as GenX) are aware that one or more of such short-

chain PFAS also have been found in human blood.

      139. Recent scientific studies have indicated that "short-chain PFAS are

more widely detected, more persistent and mobile in aquatic systems, and thus may

pose broader risks to human and ecosystem health."25

      140. At least one short-chain PFAS has been found to cause the same triad

of tumors (Leydig (testicular), liver, and pancreatic) in a chronic rat cancer study as

had been found in a chronic rat cancer study with a non-short-chain PFAS.

      141. Research and testing performed by and/or on behalf of Defendants

making and/or using short-chain PFAS indicates that such short-chain PFAS

present the same, similar, and/or additional risks to human health was found in

research on other PFAS, including cancer risk.

      142. Defendants repeatedly assured and represented to governmental

entities and the public—and continue to assure and represent to governmental

entities and the public—that the presence of PFAS, including these short-chain

PFAS, in human blood at the levels found within the United States presents no risk

of harm and is of no legal, toxicological, or medical significance of any kind. 26




25 See Fan Li, et al. Short-chain per- and polyfluoroalkyl substances in aquatic
systems: Occurrence, impacts and treatment, 380 Chemical Engineering Journal 1
(2020).
26 See FluoroCouncil, Fact Checker on FluoroTechnology;
https://fluorocouncil.com/fluorotechnology/facts/ (accessed January 10, 2020).

                                           27
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 38 of 122




         143. Defendants Archroma, Arkema France, Chemours, Daikin Industries,

Ltd., and Solvay, through their membership in the FluoroCouncil, represent to the

public through the FluoroCouncil website that: "The newer, short-chain chemistries

currently in use are well studied. ...[t]he science supports the conclusion that the

newer FluoroTechnology is not expected to present a significant risk to humans and

the environment."27

         144. At all relevant times, Defendants, individually and/or collectively, have

had the resources and ability to fund or sponsor any study, investigation, testing,

and/or other research of any kind of the nature Defendants claim is necessary to

confirm and/or prove that the presence of any one and/or combination of PFAS in

human blood causes any disease and/or adverse health impact of any kind in

humans, presents any risk of harm to humans, and/or is of any legal, toxicological,

or medical significance to humans, according to standards Defendants deem

acceptable.

         145. Defendants have intentionally, purposefully, recklessly, and/or

negligently chosen not to fund or sponsor any study, investigation, testing, and/or

other research described in paragraph 144.

         146. At all relevant times, Defendants shared and/or should have shared

among themselves, all relevant information relating to the presence, biopersistence,

and bioaccumulation of PFAS in in the environment and in human blood and

associated toxicological, epidemiological, and/or other adverse effects and/or risks.


27 Id.
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 39 of 122




         147. At all relevant times, Defendants, through their acts and/or omissions,

controlled, minimized, trivialized, manipulated, and/or otherwise influenced the

information that was published in peer-review journals, released by any

governmental entity, and/or otherwise made available to the public relating to

PFAS in human blood and any alleged adverse impacts and/or risks associated

therewith, effectively preventing the State from discovering the existence and

extent of any harm as alleged herein.

         148. At all relevant times, Defendants, through their acts and/or omissions,

took steps to attack, challenge, discredit, and/or otherwise undermine any scientific

studies, findings, statements, and/or other information that proposed, alleged,

suggested, or even implied any potential adverse environmental damage and health

effects or risks and/or any other fact of any legal, toxicological, or medical

significance associated with the presence of PFAS in the environment and human

blood.

         149. At all relevant times, Defendants, through their acts and/or omissions,

concealed and/or withheld information from their customers, governmental entities,

and the public that would have properly and fully alerted Michigan to the

environmental, toxicological, medical, or other significant risks from PFAS

contamination.

         150. At all relevant times, Defendants encouraged the continued and even

further increased use and release into the environment of PFAS, including into

Michigan, by their customers and others, and tried to encourage and foster the


                                           29
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 40 of 122




increased and further use of PFAS, including in Michigan, in connection with as

many products/uses and applications as possible, despite knowledge of the toxicity,

persistence, and bioaccumulation concerns associated with such activities.

      151. Defendants' negligent, intentional and reckless actions have

contaminated the natural resources of Michigan, harmed Michigan property, and

placed Michigan residents at risk.


III. Defendants failed to act on their knowledge of PFAS health and
      environmental risks.
      152. Despite their knowledge that PFAS posed environmental and human

health risks, and despite the availability of reasonable alternatives, Defendants

failed to warn customers, users, the public, or the State, and failed to take any other

appropriate precautionary measures to prevent or mitigate such contamination.

Instead, Defendants promoted PFAS, and products containing PFAS, as being

environmentally sound and appropriate for widespread use.28

      153. ' At all times relevant to this litigation, Defendants were or should have

been aware that PFAS contamination and injury of State natural resources and

property was inevitable, due to PFAS's solubility, recalcitrance to biodegradation


28See, e.g., E-mail from Susan M. Stalnecker ((DuPont) to several other DuPont
employees re: Fw: URGENT:Script (February 16, 2006) ("We need to [sic] EPA to
quickly (like first thing tomorrow) say the following: 1. Consumer products sold
under the Teflon brand are safe. These include the non-stick cookware in your
kitchen, the stain resistant carpet in your family room, and the waterproof jackets
in your closes [sic], among other products which are valued by consumers and offer
unique and important benefits. 2. Further, to date, there are no human health
effects known to be caused by PFOA.").
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 41 of 122




and bioremediation, and the normal and foreseen use of PFAS in industrial

processes, and in consumer, household, and commercial products manufactured,

distributed, sold, and used in Michigan.

      154. Defendants possess—and have always possessed—vastly superior

knowledge, resources, experience, and other advantages, in comparison to anyone or

any agency, concerning the manufacture, distribution, nature, and properties of

PFAS and PFAS-containing products.

      155. By virtue of their tremendous economic power and analytical

resources, including the employment of scientists such as chemists, engineers, and

toxicologists, Defendants have at all relevant times been in a position to know,

identify, and confirm the threat PFAS posed and poses to State natural resources,

property, and the health of residents.

      156. In addition, by virtue of this superior knowledge, and/or by virtue of

Defendants' partial and incorrect statements regarding the nature and impacts of

PFAS, Defendants had a duty to disclose the truth and to act in accordance with the

truth about PFAS.


1V.   Historical DuPont's spinoff of The Chemours Company.
      157. Chemours was organized by DuPont in the state of Delaware on

February 18, 2014 as Performance Operations, LLC, for the purpose of transferring

to Chemours assets and liabilities, including any entities holding assets and

liabilities, associated with certain of DuPont's Performance Chemicals segment.

Chemours changed its name to The Chemours Company, LLC on April 15, 2014.

                                           31
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 42 of 122




The Chemours Company, LLC had nominal operations during the period from

February 18, 2014 through December 31, 2014. The Chemours Company, LLC was

converted from a limited liability company to a Delaware corporation on Apri130,

2015. 29

       158. In July 2015, Historical DuPont transferred to The Chemours

Company its "performance chemicals" business line, including titanium

technologies, fluoroproducts, and chemical solutions.30

       159. In addition to the transfer of assets, The Chemours Company accepted

broad assumption of many liabilities for Historical DuPont's historical use,

manufacture, and discharge of PFAS, although the specific details regarding the

liabilities that The Chemours Company assumed are set forth in the non-public

schedules. 31

       160. The transfer to The Chemours Company of Historical DuPont's

performance chemicals business line, which was loaded with failing products and

substantial debts, as well as many environmental liabilities from Historical

DuPont, which were known by Historical DuPont to be extraordinarily large,




29 See The Chemours Company SEC Information Statement Summary,
https://www.sec. gov/Archives/edgar/data/1627223/000119312515215110/d832629dex
991.htm (June 5, 2015) (accessed January 10, 2020).
3o See Id.
31See generally, Separation Agreement by and between E. I. DuPont de Nemours
and Company and The Chemours Company (Separation Agreement),
https://www.sec. gov/Archives/edgar/data/30554/000003055415000065/exhibit2l sepa
rationagreeme.htm (June 26, 2015) (accessed January 10, 2020).

                                         32
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 43 of 122




resulted in a transfer in which The Chemours Company did not receive a

reasonably equivalent value in exchange for the transfer or obligation.

      161. Further, the assets transferred to The Chemours Company were

unreasonably small in relation to the business or transaction. Historical DuPont

believed or reasonably should have believed that The Chemours Company would

incur debts beyond its ability to pay them as they became due.

      162. At the time of those transfers, the performance chemicals business line

carried an estimated debt and/or liabilities of approximately $4 billion.

      163. In 2015, prices of Titanium Dioxide plummeted, significantly

decreasing the value of Historical DuPont's titanium technologies business line. 32

      164. Historical DuPont had also promised to phase out production and use

of PFOA, a major component of its fluoroproducts line, by 2015.

      165. Under the Separation Agreement, The Chemours Company agreed to

indemnify Historical DuPont against, and assumed for itself, all "Chemours

Liabilities," which is defined broadly to include, among other things, "any and all

liabilities relating," "primarily to, arising primarily out of or resulting primarily

from, the operation of or conduct of the [Performance Chemicals] Business at any

time." This indemnification is uncapped and does not have a survival period. 33




32 See, e.g., Cyrus Sanati, How DuPont Spinoff Chemours Came Back from the
Brink, Fortune, https://fortune.com/2016/05/18/how-dupont-spinoff-chemours-came-
back-from-the-brink/ (May 18, 2016) (accessed January 10, 2020).
33 See Separation Agreement, supra n. 44, p 11.

                                           33
           Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 44 of 122




           166. The Chemours Company agreed to indemnify Historical DuPont

against and assume for itself the Performance Chemical Business's liabilities

regardless o£ (a) when or where such liabilities arose; (b) whether the facts upon

which they are based occurred prior to, on, or subsequent to the effective date of the

spinoff; (c) where or against whom such liabilities are asserted or determined; (d)

whether arising from or alleged to arise from negligence, gross negligence,

recklessness, violation of law, fraud or misrepresentation by any member of the

Historical DuPont group or the Chemours group; and (e) which entity is named in

any action associated with any liability.34

           167. The Chemours Company agreed to indemnify Historical DuPont from,

and assume all, environmental liabilities that arose prior to the spinoff if they were

"primarily associated" with the Performance Chemicals Business.35 Such liabilities

were deemed "primarily associated" if Historical DuPont reasonably determined

that 50.1% of the liabilities were attributable to the Performance Chemicals

Business.36

           168. The Chemours Company also agreed to use its best efforts to be fully

substituted for Historical DuPont with respect to "any order, decree, judgment,

agreement or Action with respect to Chemours Assumed Environmental Liabilities .

     "37


34   Id. at 53-65 (Article VI—Indemnification).
35 Id. at 7, 53-65 (Article VI—Indemnification).
3s Id.
37 Id. at 63.

                                            34
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 45 of 122




      169. At the time of the July 2015 spin-off, Historical DuPont was well

aware of its potential liabilities related to PFAS contamination throughout the

United States.

      170. Until the spinoff was complete, The Chemours Company was a wholly-

owned subsidiary of Historical DuPont. Although The Chemours Company had a

separate board, the board was controlled by Historical DuPont employees.

      171. Once the spinoff was complete, seven new members of The Chemours

Company board were appointed, for an eight-member board of directors of the new

public company. The negotiations concerning the spinoff were conducted and the

related decisions were made while the board was still controlled by Historical

DuPont.

      172. The new independent board appointed upon the completion of the

spinoff did not take part in the negotiations of the terms of the separation.

      173. In 2005, Historical DuPont agreed to pay $16.5 million to resolve eight

counts brought by the EPA alleging violations of the Toxic Substances Control Act

and the Resource Conservation and Recovery Act concerning the toxicity of PFAS.38

At the time, it was the largest such penalty in history. 39




38 See U.S. EPA, Reference News Release: EPA Settles PFOA Case Against DuPont
for Largest Environmental Administratiue Penalty in Agency History,
https://www. epa.gov/enforcement/reference-news-release-epa-settles-pfoa-case-
against-dupont-largest-environmental (December 14, 2005) (accessed January 10,
2020).
as Id.

                                           35
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 46 of 122




         174. Also in 2005, Historical DuPont settled a class action lawsuit f~iled on

behalf of 70,000 residents of Ohio and West Virginia for $343 million.40 Under the

terms of the 2005 class action settlement, Historical DuPont agreed to fund a panel

of scientists to determine if any diseases were linked to PFOA exposure, to filter

local water for as long as C-8 (i.e., long-chain PFAS) concentrations exceeded

regulatory thresholds, and to set aside $235 million for ongoing medical monitoring

of the affected community.41 This panel was known as the C-8 Science Panel and is

discussed above and herein.

         175. After eight years, the C-8 Science Panel found several significant

diseases, including cancer, with a probable link to PFOA. 42

         176. Thereafter, more than 3,500 personal injury claims were filed in Ohio

and West Virginia as part of the 2005 settlement that were consolidated into a

multidistrict litigation court in Ohio (the Ohio MDL). 43

         177. As The Chemours Company explained in its November 2016 SEC

filing: "[s]ignificant unfavorable outcomes in a number of cases in the [Ohio] MDL




40 See Settlement Agreement in Leach v. E.I DuPont de Nemours and Company, In
the Circuit Court of Wood County, West Virginia, Case No. 01-C-608.
41 Id.

42 See   C8 Probable Link Reports, supra n. 42.
43 SeeIn re: E.I. du Pont de Nemours and Company C-8 Personal Injury Litigation,
Case No. 1-13-MD-2433.

                                            3:
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 47 of 122




could have a material adverse effect on Chemours consolidated financial position,

results of operations or liquidity."44

       178. Juries in three bellwether trials returned multimillion-dollar verdicts

against Historical DuPont, awarding compensatory damages and, in two cases,

punitive damages to plaintiffs who claimed that PFOA exposure caused their

illnesses. 45

       179. On February 13, 2017, Historical DuPont and The Chemours Company

agreed to pay $671 million to resolve the Ohio MDL. 46

       180. The Chemours Company also agreed to pay $25 million for future

PFOA costs not covered by the settlement for each of the next five years (up to an

additional $125 million). 47




44See The Chemours Company SEC Form 10-Q Quarterly Report, p 22
http://d18rnOp25nwr6d.cloudfront.net/CIK-0001627223/595eddb 7-8814- 4221-a013-
d8e5c2fabea3.pdf (November 2016) (accessed January 10, 2020).
45 See Erica Teichert, Jury orders DuPont to pay $10.5 million over leaked chemical,
Reuters, https://www.reuters.com/article/us-du-pont-verdict/jury-orders-dupont-to-
pay-10-5-million-over-leaked-chemical-idUSKBN14P1VD (January 5, 2017)
(accessed January 10, 2020).
46Kris Maher and Cameron McWhirter, DuPont Settleme71t of Chemical Exposure
Case Seen as "Shot in the Arm" for Other Suits, The Wall Street Journal,
https://www.wsj .com/articles/dupont-chemours-settle-teflon-chemical-exposure-case-
for-671-million-1486987602 (February 13, 2017) (accessed January 10, 2020).
47 See DowDupont Inc. SEC Form 10-Q Quarterly Report, p 43,
https://www. sec. gov/Archives/edgar/data/ 1666700/000166670017000026/dowdupont
3q17093017.htm (for the period ending September 30, 2017) (accessed November 1,
2019).

                                         37
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 48 of 122




         181. Historical DuPont also agreed to cover additional amounts up to $25

million for five years.48

         182. At the time of the transfer of its Performance Chemicals Business to

The Chemours Company, Historical DuPont had been sued, threatened with suit,

and/or had knowledge of the likelihood of litigation to be filed regarding Historical

DuPont's liability for damages and injuries from the manufacture of PFAS and

products that contain PFAS.

         183. The Chemours Company also assumed the obligation to clean-up

Pompton Lakes, New Jersey, where Historical DuPont manufactured explosives

from 1902 to 1994, and where lead salts, mercury, volatile organic compounds,

explosive powders, chlorinated solvents, and detonated blasting caps still

contaminate groundwater and soil. The Chemours Company's SEC filings estimate

that the remediation, which began in 1985, may cost as much as $119 million to

complete.49

         184. Creating The Chemours Company and engaging in the above-described

corporate machinations was an attempt to segregate a large portion of Historical

DuPont's environmental liabilities, including liabilities related to its PFAS.

         185. Through the consolidation of Historical DuPont's performance

chemical liabilities, DuPont has attempt to limit the availability of funds arising out

of—and necessary to pay damages for—that DuPont's liability.



4s Id.
49 Id. at 23.
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 49 of 122




V.       The ongoing federal investigation of PFAS.

         186. After being alerted to the potential environmental and health dangers

created by PFAS, the U.S. EPA listed certain PFAS for formal evaluation under the

Safe Drinking Water Act (SDWA) to determine whether the enactment of

regulations may be warranted.

         187. Six PFAS specific compounds (PFOA, PFOS, PFBS, PFHxS, PFHpA,

and PFNA) were among the list of contaminants monitored during the U.S. EPA's

third Unregulated Contaminant Monitoring Rule study (UCMR3).

         188. Monitoring of these substances was required during UCMR3 from 2012

to 2015 to provide a basis for future regulatory action to protect public health.50

         189. Two types of water supplies were monitored throughout the United

States during UCMR3: (a) large public water supplies serving more than 10,000

people, and (b) small public water supplies serving less than 10,000 people.

         190. A total of just 4,0641arge public water supplies and 800 small public

water supplies throughout the United States were monitored during the UCMR3

study.

         191. The total number of small public water supplies in the United States is

approximately 144,165, and only about 0.5% (800) of these public water supplies

were included in the UCMR3 study.



50 See, e.g., Michigan Department of Environment, Great Lakes, and Energy, 2018
PFAS Sampling of Drinking Water Supplies in Michi.gan, p 1.
https://www.michigan.gov/documents/pfasresponse/2018_PFAS_Sampling_of Drink
ing_Water_Supplies_in_Michigan_663543_7.pdf (July 26, 2019) (accessed January
10, 2020).

                                           39
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 50 of 122




       192. The majority of small public water supplies in the United States,

including in Michigan, were not sampled during the UCMR3 sampling by EPA that

took place between 2012 and 2015. 51

       193. The UCMR3 used the U.S. EPA 537 method, which, at that time was

only capable of reporting concentrations between 10 parts per trillion (ppt) (0.01

ug/1) or greater for PFHpA and 90 ppt (0.09 ug/1) or greater for PFBS.

       194. Two large CWS from Ann Arbor and Plainfield Township were

identified as containing PFOS concentrations of 43 ppt and 60 ppt, respectively. 52

       195. PFAS have been formally identified as "emerging contaminants" by the

U.S. EPA.

       196. The term "emerging contaminants" describes contaminants about

which the scientific community, regulatory agencies, and the public have an

evolving awareness regarding their movements in the environment and effects on

public health.

       197. PFAS, like other emerging contaminants, are the focus of active

research and study, which means new information is released periodically regarding

the effects on the environment and human health as a result of exposure to the

chemicals.




51 Id. at 2.
52 Id. at 3.
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 51 of 122




      198. The U.S. EPA sets the Maximum Contaminant Level (MCL) standard

for drinking water quality. An NICL is the legal threshold limit on the amount of a

substance that is allowed in CWS under the SDWA.

      199. The U.S. EPA is currently evaluating PFAS to set MCLs under the

process required by the SDWA.

      200. In the absence of an MCL, the U.S. EPA develops health advisories to

provide information on contaminants that can cause human health effects and are

known or anticipated to occur in drinking water.

      201. The U.S. EPA's health advisories are non-enforceable and non-

regulatory and provide technical information to state agencies and other public

health officials on health effects, analytical methodologies, and treatment

technologies associated with drinking water contamination.

      202. To provide consumers, including the most sensitive populations, with a

margin of protection from a lifetime of exposure to PFOA and PFOS from drinking

water, in May 2016, the U.S. EPA, Office of Water, established a Lifetime Health

Advisory (LHA) level of 70 ppt or 0.07 micrograms per liter (pg/L).

      203. In addition, the U.S. EPA, in issuing its 2016 LHA, directed that when

both PFOA and PFOS are found in drinking water, the combined concentrations of

PFOA and PFOS should be compared with the 70 ppt LHA.

      204. The U.S. EPA further recommends that the LHA for PFOA of 70 ppt

(0.07 1~g/L) apply to both short-term scenarios during pregnancy and lactation, as

well as to lifetime-exposure scenarios.


                                          41
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 52 of 122




       205. The U.S. EPA has not yet established LHAs for other PFAS.

       206. At least four states—Vermont, California, Minnesota, and New

Jersey—have adopted limits or health guidelines on PFAS in drinking water that

are lower than the current U.S. EPA LHAs.

       207. In 2016, the Agency for Toxic Substances and Disease Registry

(ATSDR) released an updated Toxicological Profile for PFAS that revised its

minimal risk levels (NIII,Ls) for PFOA and PFOS.

       208. An MRL is the estimated amount of a chemical a person can eat, drink,

or breathe each day w.ithout a detectable risk to health.

       209. The intermediate oral (15 to 364 days) MRL for PFOA was revised

from the previous level of 2x10-5 (0.00002) mg/kg/day to 3x10-6 (0.000003)

mg/kg/day, and for PFOS was revised from the previous level of 3x10-5 (0.00003)

mg/kg/day to 2x10-6 (0.000002) mg/kg/day.

       210. These new MRLs were lowered to take into consideration immune

system effects; the former thresholds were based only on developmental health

effects.


VI.    Michigan's investigation of the PFAS crisis and its response.
       211. Michigan is one of the most industrialized states in the United States,

with a legacy of substantial heavy industrial manufacturing, including auto




                                          42
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 53 of 122




manufacturing and supporting industries, carpet and fabric coating, leather

tanneries, and paper mills. 53

      212. Defendants sold PFAS into Michigan for use in industrial processes.

      213. Products containing PFAS made by Defendants were sold into the

State of Michigan.

      214. Defendants also used PFAS in manufacturing processes and waste

management practices throughout Michigan.

      215. Examples of industries using PFAS manufactured by Defendants

include, but are not limited to: automotive and supporting industries, aviation,

aerospace and defense, biocides, cable and wiring, construction, electronics, energy,

food processing, household products, oil and mining production, medical articles,

paper and packaging, semiconductors, textiles, leather goods, and apparel.

      216. PFAS contamination in Michigan's drinking water and natural

resources is a serious, immediate, and direct threat to the health, safety, and well-

being of Michigan residents and to the State's natural resources.

      217. In response to this serious and immediate threat, Michigan has

implemented one of the most aggressive PFAS sampling plans in the nation. 54




53 Western Michigan University White Paper, A National PFAS Roadmap, p 4
https://docs.house. gov/meetings/IF/IF18/20190515/109746/HHRG-116-IF18-
20190515-SD011.pdf (May 15, 2019) (accessed January 10, 2020).
54 Id.

                                          43
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 54 of 122




      218. In November 2017, then-Governor of 1Vlichigan Rick Snyder issued

Executive Directive No. 2017-4 to address concerns about PFAS contamination in

Michigan. 55

      219. Executive Directive No. 2017-4 established MPART (see Paragraph 10,

above), which was instructed to reach out to several governmental bodies to request

information about and coordinate on PFAS issues and formulated an action plan to

address PFAS contamination in the State.

      220. MPART would be staffed—and is staffed—with employees of the

Executive Office of the Governor and each affected department.

      221. On February 4, 2019, recognizing MPART's work to date, Governor

Gretchen Whitmer signed Executive Order 2019-3, establishing MPART as an

enduring body to continue to address the PFAS contamination in Michigan, protect

public health, and ensure the safety of Michigan's land, air, and water, while

facilitating inter-agency coordination, increasing transparency, and requiring clear

standards to ensure accountability.56

      222. MPART is comprised of numerous state governmental entities: the

Department of Environment, Great Lakes, and Energy (EGLE) (f/k/a Michigan



55 See generally Executive Directive No. 2017-4,
https://www.michigan.gov/documents/snyder/ED_2017-4_605925_7.pdf (November
13, 2017) (accessed January 10, 2020).
56 See generally Executive Directive No. 2019-3,
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-488737--,OO.html; see
also Department of Environment, Great Lakes, and Energy, Michigan PFAS Action
Response Team, MPART, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86513---,OO.html (accessed January 10, 2020).
                                         ..
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 55 of 122




Department of Environmental Quality (MDEQ)), the Department of Health and

Human Services, the Department of Agriculture and Rural Development, the

Department of Natural Resources, the Department of Transportation, the

Department of Licensing and Regulatory Affairs, and the Department of Military

and Veterans Affairs. 57


         A.    Michigan's PFAS standards.
         223. EGLE established generic residential cleanup criteria under Part 201

of the NREPA for groundwater used as drinking water for PFOA and PFOS in

January 2018 under the authority of M.ich. Admin. Code R 299.6.

         224. MPART was tasked with forming an Independent Science Advisory

Panel, comprised of experts from throughout the United States, to provide analysis

of human health risks associated with PFAS in the environment and evidence-

based recommendations to Michigan.

         225. On December 7, 2018, the Independent Science Advisory Panel

published a report which, amongst other things, advised that the State of Michigan

should impose drinking water standards for PFOS and PFOA that are more

restrictive than the U.S. EPA's LHA of 70 ppt combined for PFOS and PFOA and

that the State of Michigan should evaluate other PFAS.58


57 Id.
58 Michigan PFAS Science Advisory Panel, Scientific Evideiice and
Recommendations for Managing PFAS Contamination in Michigan (December 7,
2018), available at
https://www. michigan. gov/documents/pfasresponse/Science_Advisory_Board_Report
_641294_7.pdf (last accessed January 10, 2020).

                                          45
           Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 56 of 122




           226. In March 2019, Governor Gretchen Whitmer announced that Michigan

will establish enforceable state drinking water standards for PFAS.59

           227. Drinking water standards have traditionally been established by the

U.S. EPA as MCLs under the SDWA.60

           228. The U.S. EPA, however, has not initiated its process for establishing

PFAS MCLs, and Michigan will not wait for federal action while its natural

resources continue to become contaminated and its residents are placed at further

risk. 6l

           229. Governor Whitmer directed MPART to form an independent Science

Advisory Workgroup to navigate the science and standards from across the country

and develop health-based values (HBVs) to inform the initial phase of the

rulemaking process for establishing state di-inking water standards.s2

           230. The Science Advisory Workgroup undertook a methodical approach to

evaluate existing and proposed standards from across the country for the 18 PFAS

analytes considered under U.S. EPA Method 537.1. 63




59 Health-Based Drinking Water Value Recomrrtendations for PFAS in Michigan,
n.l, supra, p 2.
so Id.
61 Id.
62 Id.
G3 Id. at 3; see also Method 537.1: Determination of Selected Per- and
Polyfluorinated Alkyl Substances in Drinking Water by Solid Phase Extraction and
Liquid Chromatography/Ta7idem Mass Spectrometry (LC/MS/MS)
https://cfpub. epa. gov/si/si_public_record_Report.cfm?dirEntryId=343042 &Lab=NER
L (accessed January 10, 2020).

                                             46
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 57 of 122




      231. The Science Advisory Workgroup focused on those PFAS that they

determined had enough peer reviewed studies on which to base their conclusions.64

      232. On June 27, 2019, the Science Advisory Workgroup published its

findings and recommended the following Drinking Water Health-Based Values for

seven of the studied PFAS:G5

           Specific PFAS       Drinking Water       Chemical Abstract
                                Health-based        Services Registry
                                    Value           Number (CASgi,N)
                PFNA             6 ng/L (ppt)            375-95-1

                PFOA              8 ng/L (ppt)           335-67-1

               PFHxA           400,000 ng/L (ppt)        307-24-4

                PFOS             16 ng/L (ppt)          1763-23-1

               PFHxS             51 ng/L (ppt)           355-46-4

                PFBS             420 ng/L (ppt)          375-73-5

          HFPO-DA (GenX)         370 ng/L (ppt)         13252-13-6


      233. Michigan has moved forward with rulemaking that establish these

values as enforceable drinking water standards (Maximum Contaminant Levels or

MCL) for PFAS. 66




64 Health-Based Drinking Water Value Recommendations for PFAS in Michigan,
supra, p 3.
65 Id.
66 Michigan moves forward on drinking water standards for PFAS (October 11,
2019), available at https://www.michigan.gov/som/0,4669,7-192-47796-509830--
,OO.html.

                                        47
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 58 of 122




         234. Based on the similarity in toxicity for the long-chain PFAS, the Science

Advisory Workgroup recommended use of the HBV for PFNA (6 ng/L [ppt]) as a

screening level for all other long-chain PFAS including NEtFOSAA (CASRN: 2991-

50-6); NMeFOSAA (CASRN: 2355-31-9); PFDA (CASRN: 335- 76-2); PFDoA

(CASRN: 307-55-1); PFTA (CASRN: 376-06-7); PFTrDA (CASRN: 72629-94-8);

and PFUnA (CASRN: 2058-94-8). 67 Study of these long-chain PFAS is ongoing.

         235. Rule 323.1057 (Rule 57) of Michigan's Part 4 Water Quality Standards

sets forth procedures for calculating water quality standards (WQS or Michigan

Rule 57 Values) to protect humans, wildlife, and aquatic life. EGLE calculates

these standards.

         236. WQS are used to assess point source discharges into surface waters

and apply to all surface waters in Michigan unless site-specific values have been

derived. 6$

         237. Michigan has WQS for PFOS of 12 ppt for surface waters that are not

used for di-inking water and 11 ppt for those used as a drinking water source.69

         238. Michigan has WQS for PFOA of 12,000 ppt for surface waters that are

not used for drinking water and 420 ppt for those used as a drinking water source.70


67 Health-Based Drinking Water Value Recommendations for PFAS in Michiga7a,
supra, p 3.
6$ E.G.L.E., Rule 57 Water Values, https://www.michigan.gov/egle/0,9429,7-135-
3313_3681_3686_3728-11383--,OO.html (accessed January 10, 2020).
69 Michigan PFAS Action Response Team, Wastewater Treatment Plants/Industrial
Pretreatment Program, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86510_88079-476131--,OO.html (accessed January 10, 2020).
70 Id.
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 59 of 122




      B.     MPART's PFAS investigations.

      239. Immediately after its formation, NIPART began a series of

investigations and collected sampling data to identify, characterize, and address

risks to public health and State natural resources as quickly as possible. 71

      240. MPART initiated a Statewide PFAS Sampling Program in 2018, which

consists of multiple phases.

      241. MPART began Phase I of its Statewide PFAS Sampling Program

(MPART Study Phase I) in April 2018 in order to test drinking water for

approximately 75% of Michigan's residents.72

      242. MPART conducted Phase II of MPART's Statewide PFAS Sampling

Program (MPART Study Phase II) in 2019 to sample non-community public water

supplies which were not part of Phase I in order to assess the potential for PFAS

impact in drinking water for expanded at-risk populations.73

      243. A total of 2,500 facilities, including both CWS and non-community

water supplies (NCWS), were sampled during the MPART Study Phase I and Phase

II.



71 See, e.g., Department of Environment, Great Lakes, and Energy, Michigan PFAS
Action Response Team, PFAS Sites Being Investigated,
https://www.michigan.gov/pfasresponse/0,9038,7-365-86511---,OO.html (accessed
January 10, 2020).
72 Michigan PFAS Action Response Team, PFAS Response, Phase I(2018), available
at https://www.michigan.gov/pfasresponse/0,9038,7-365--495899--,OO.html (accessed
January 10, 2020).
73 Michigan PFAS Action Response Team, PFAS Resp071se, Phase II (2019),
available at https://www.michigan.gov/pfasresponse/0,9038,7-365-
86510_88061_92549_92526-495786--,OO.html (accessed January 10, 2020).
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 60 of 122




      244.A total of 70 CWS with intakes in one of the Great Lakes, connecting
channels, or inland rivers, and 1,045 other CWS that rely solely on groundwater

were sampled.

      245. The CWS facilities sampled consisted of municipalities, manufactured

housing communities, apartment complexes, subdivisions, condominium

developments, and others.

      246.A total of 460 schools, 165 childcare providers and Michigan Head
Start programs, and approximately 716 additional supplies classified as NCWS,

which have their own groundwater well(s), were also sampled.

      247. In addition to MPART Study Phase I and Phase II, MPART has also

conducted a 74-site groundwater investigation, surface water screening, fish and

wildlife screening, and screening of surface water foam suspected to be the result of

PFAS contamination.
      248.MPART's widespread sampling conducted pursuant to Executive
Directive 2017-4 and Executive Order 2019-3 has revealed the presence of PFAS at

levels that threaten significant portions of the State's ecosystem.

      249. To date, the Statewide PFAS Sampling Program has resulted in

identification and discovery of numerous locations where one or more of the

following was detected: (a) Groundwater sampling greater than or equal to 70 ppt

of PFOS and PFOA (i.e., exceeding EGLE's Part 201 cleanup criteria); (b) Drinking

Water sampling greater than or equal to 70 ppt of PFOS and PFOA (i.e., exceeding




                                          50
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 61 of 122




the U.S. EPA's LHA); and/or (c) Surface Water sampling greater than or equal to 12

ppt of PFOS and 12,000 ppt of PFOA (i.e., exceeding Michigan Rule 57 Values).

       250. The State's investigation and response are ongoing given the scope of

the problem and that knowledge of PFAS's public health and environmental risks is

evolving.


       C.    PFAS contamination in Michigan.

       251. MPART has discovered elevated PFAS concentrations in lakes and

waterways including, but not limited to, Rogue River, Thornapple River, and Huron

River. 74

       252. PFAS-contaminated foam has been documented on the surface of

rivers and lakes detrimentally affected by PFAS contamination in Michigan.

       253. Since June 2019, health advisories have been issued by local health

departments or the Michigan Department of Health and Human Services warning

residents to avoid contact with PFAS foam on various lakes and streams in

Michigan, including but not limited to the Huron River in Southeast Michigan.

       254. These advisories which are in place indefinitely, advise residents to

avoid ingesting PFAS foam and to wash their hands after touching foam.




74Michigan PFAS Action Response Team, PFAS Foam on Lakes and Streams (June
5, 2019), available at https://www.michigan.gov/pfasresponse/0,9038,7-365-
88059_91295---,OO.html (accessed January 10, 2020).

                                         51
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 62 of 122




       255. Human health-based consumption advisories have been established for

fish in various lakes and streams in Michigan, including but not limited to water

bodies in the Huron River Watershed, based on the presence of PFAS in edible

portions of fish.

       256. These advisories range from limitations on consumption to "do not eat"

advisories, and such advisories remain in effect at this time.

       257. MPART has also discovered elevated levels of PFAS in groundwater

and surface water, irccluding drinking water sources.

       258. MPART has published a list of sites where contamination has been

detected based on one or more of the following standards: (a) Groundwater

sampling greater than or equal to 70 ppt of PFOS and PFOA (i.e., exceeding EGLE's

Part 201 cleanup criteria); (b) Drinking Water sampling greater than or equal to 70

ppt of PFOS and PFOA (i.e., exceeding the U.S. EPA's LHA); and/or (c) Surface

Water sampling greater than or equal to 12 ppt of PFOS and 12,000 ppt of PFOA

(i.e., exceeding Michigan Rule 57 Values).

       259. These sites include, but are not limited to, the following sites ("PFAS

Sites").




                                          52
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 63 of 122




             1.    Alpena Hide and Leather, Alpena, Alpena County. 75

       260. The Alpena Hide and Leather site is located at and around a former

tannery.

       261. PFAS testing at the Alpena Hide and Leather site has detected 97

Monitoring Well samples greater than 70 ppt of PFOS and PFOA.

       262. PFAS testing at the Alpena Hide and Leather site has also detected:

(a) 87 Monitoring Well samples between Non-Detection and 70 ppt of PFOS and

PFOA; and (b) ten Surface Water samples between Non-Detection and 12 ppt of

PFOS and 12,000 ppt of PFOA.

       263. Other PFAS analytes have been detected in samples at the Alpena

Hide and Leather site.


             2.    Manistee Plating, Manistee, Manistee County.76

       264. The Manistee Plating site is located at and around a former plating

facility.

       265. PFAS testing at the Manistee Plating site has detected eighteen

Groundwater samples greater than 70 ppt of PFOS and PFOA.

       266. PFAS testing at the Manistee Plating site has also detected twelve

Groundwater samples between Non-Detection and 70 ppt of PFOS and PFOA.


75 Michigan PFAS Action Response Team, Alpena Hide and Leather, Alpena, Alpena
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-452810-
-,OO.html (updated November 13, 2019) (accessed January 10, 2020).
76 Michigan PFAS Action Response Team, Manistee Plating, Manistee, Manistee
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-481133-
-,OO.html (updated December 26, 2019) (accessed Jan. 10, 2020).

                                        53
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 64 of 122




       267. Other PFAS analytes have been detected in samples at the Manistee

Plating site.


                3.   Ithaca Sanitary Landf'ill, Ithaca, Gratiot County.77

       268. The Ithaca Sanitary Landfill site is located at and around a former

landfill.

       269. PFAS testing at the Ithaca Sanitary Landfill site has detected: (a) four

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA; and (b) two

Surface Water samples greater than or equal to 12 ppt PFOS and 12,000 ppt PFOA.

       270. PFAS testing at the Ithaca Sanitary Landfill site has also detected

three Groundwater samples between Non-Detection and 70 ppt PFOS+PFOA.

       271. Other PFAS analytes have been detected in samples at the Ithaca

Sanitary Landfill site.


                4.   Muskegon County Landfill Type II, Ravenna, Muskegon
                     County.78

       272. The Muskegon County Landfill site is located at and around an active

Type II municipal landfill.




77 Michigan PFAS Action Response Team, Ithaca Sanitary Landfill, Ithaca, Gratiot
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-482361-
-,OO.html (updated December 11, 2019) (accessed January 10, 2020).
78Michigan PFAS Action Response Team, Muskegon County Landfill Type II,
Ravenna, Muskegon County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-508257--,OO.html (updated December 11, 2019) (accessed January 10,
2020).

                                         54
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 65 of 122




      273. PFAS testing at the Muskegon County Landfill site has detected two

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

      274. PFAS testing at the Muskegon County Landfill site has also detected:

(a) two Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA;

and (b) one Non-Potable Supply Well samples between Non-Detection and 70 ppt

PFOS and PFOA.

      275. Other PFAS analytes have been detected in samples at the Muskegon

County LandfiIl site.


             5.    MAHLE Engine Components, USA, Inc.—Former Harvey
                   Street 1VIuskegon Plant, Muskegon, Muskegon County.79

      276. The MAHLE Engine Components site is located at and around a

former engine component manufacturing and plating operations facility.

      277. PFAS testing at the MAHLE Engine Components site has detected

fifteen Monitoring Well samples greater than or equal to 70 ppt PFOS and PFOA.

      278. PFAS testing at the MAHLE Engine Components site has also

detected: (a) 20 Monitoring Well samples between Non-Detection and 70 ppt PFOS

and PFOA; and (b) three Surface Water samples between Non-Detection and 12 ppt

PFOS and 12,000 ppt PFOA.




79 Michigan PFAS Action Response Team, MAHLE E71gi7ie Components, USA, Inc.
Former Harvey Street Muskeg071 Plant, Muskegon, Muskegon County,
https://www.michigan.gov/pfasresponse/0, 9038,7-365-86511_82704-490718--
,OO.html (updated December 11, 2019) (accessed January 10, 2020).

                                       55
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 66 of 122




      279. Other PFAS analytes have been detected in samples at the MAHLE

Engine Components site.


                6.   Peerless Plating, Muskegon Heights, Muskegon County. 80
      280. The Peerless Plating site is located at and around an abandoned

electroplating facility.

       281. PFAS testing at the Peerless Plating site has detected two

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

       282. PFAS testing at the Peerless Plating site has also detected seventeen

Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA.

       283. Other PFAS analytes have been detected in samples at the Peerless

Plating site.


                7.   Pitsch Sanitary Landfill, Pelding, Ionia County.81
       284. The Pitsch Sanitary Landfill site is located at and around an active

type II municipal landfill.

       285. PFAS testing at the Pitsch Sanitary Landfill site has detected one

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.




80Michigan PFAS Action Response Team, Peerless Plating, Muskegon Heights,
Muskegon County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-497626--,OO.html (updated November 19, 2019) (accessed January 10,
2020).
gl Nlichigan PFAS Action Response Team, Pitsch Saiiitary Landfill, Belding, I07zia
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-509558-
-,OO.html (updated December 11, 2019) (accessed January 10, 2020).

                                         56
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 67 of 122




      286. PFAS testing at the Pitsch Sanitary Landfill site has also detected: (a)

four Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA;

and (b) one Non-Potable Supply Well sample between Non-Detection and 70 ppt

PFOS and PFOA.

      287. Other PFAS. analytes have been detected in samples at the Pitsch

Sanitary Landfill site.


             8.     Ashley Avenue Disposal Area, Grattan Township, Kent
                    County.82

      288. The Ashley Avenue Disposal Area site is located at and around a

dumping site in Grattan Township, but with a Belding mailing address.

      289. In 2018, EGLE received a complaint from a resident who stated

hundreds of thousands of gallons of industrial waste, including plating wastes, were

discharged directly on the ground surface at three separate areas on the site.

      290. PFAS testing at the Ashley Avenue Disposal Area site has detected one

Groundwater sample greater than or equal to 70 ppt PFOS and PFOA.

      291. PFAS testing at the Ashley Avenue Disposal Area site has also

detected five Groundwater samples between Non-Detection and 70 ppt PFOS and

PFOA.




82Michigan PFAS Action Response Team, Ashley Auenue Disposal Area, Grattan
Towiiship, Kent County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-499524--,OO.html (updated November 13, 2019) (accessed January 10,
2020).

                                         57
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 68 of 122




      292. Other PFAS analytes have been detected in samples at the Ashley

Avenue Disposal Area site.


             9.     BASF Corporation—Inmont Division, Wyoming, Kent
                    County.83

      293. The BASF Corporation site is located at and around former furniture

varnish, paint, and container coatings facilities.

      294. PFAS testing at the BASF Corporation site has detected three

Groundwater Effluent samples greater than or equal to 70 ppt PFOS and PFOA.

      295. Other PFAS analytes have been detected in samples at the BASF

Corporation site.


             10.    Lacks Industries—Cascade, Grand Rapids, Kent
                    County.84

      296. The Lacks Industries site is located at and around a former metal

plating facility and plastic production facility.

      297. PFAS testing at the Lacks Industries site has detected 26

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.




S3 Michigan PFAS Action Response Team, BASF Corporation—Iiimont Division,
Wyoming, Kent County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-500861--,OO.html (updated November 14, 2019) (accessed January 10,
2020).
84Michigan PFAS Action Response Team, Lacks I7idustries—Cascade, Grand
Rapids, Kent Coulzty, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-452843--,OO.html (updated November 13, 2019) (accessed January 10,
2020).

                                             :
        Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 69 of 122




       298. PFAS testing at the Lacks Industries site has also detected: (a) ten

Drinking Water (Residential Well) samples between Non-Detection and 70 ppt

PFOS and PFOA; and (b) 20 Groundwater samples between Non-Detection and 70

ppt PFOS and PFOA.

       299. Other PFAS analytes have been detected in samples at the Lacks

Industries site.


             11.   Electro Chemical Finishing—Remico, Wyoming, Kent
                   County.85
       300. Electro Chemical Finishing site is located at and around a chemical

facility.

       301. PFAS testing at the Electro Chemical Finishing site has detected ten

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

       302. PFAS testing at the Electro Chemical Finishing site has also detected

three Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA.

       303. Other PFAS analytes have been detected in samples at the Electro

Chemical Finishing site.




85Michigan PFAS Action Response Team, Electro Chemical Finishing—Remico,
Wyomi7tg, Kent County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-497627--,OO.html (updated December 11, 2019) (accessed January 10,
2020).
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 70 of 122




               12.   North 34th Street, Richland Township, Kalamazoo
                     County.86

      304. The North 34th Street site is located at and around a former plastic

manufacturing facility.

       305. PFAS testing at the North 34th Street site has detected: (a) sixteen

Drinking Water (R.esidential) samples greater than or equal to 70 ppt PFOS and

PFOA; (b) 49 Monitoring Well samples greater than or equal to 70 ppt PFOS and

PFOA; (c) ten Surface Water samples greater than or equal to 12 ppt PFOS and

12,000 ppt PFOA; (d) three Extraction Well samples greater than or equal to 70 ppt

PFOS and PFOA; and (e) one Effluent (Pumping Station) sample greater than or

equal to 70 ppt PFOS and PFOA.

       306. PFAS testing at the North 34th Street site has also detected: (a) 26

Drinking Water (Residential) samples between Non-Detection and 70 ppt PFOS and

PFOA; (b) eleven Monitoring Well samples between Non-Detection and 70 ppt

PFOS and PFOA; (c) two Surface Water samples between Non-Detection and 12 ppt

PFOS and 12,000 ppt PFOA; and (d) one Effluent (Pumping Station) sample

between Non-Detection and 70 ppt PFOS and PFOA.

       307. Other PFAS analytes have been detected in samples at the North 34th

Street site.




86Michigan PFAS Action Response Team, North 34th Street, Richla7a,d Towliship,
Kalamazoo County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-473485--,OO.html (updated November 13, 2019) (accessed January 10,
2020).
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 71 of 122




             13.   Crown Vantage Property, Parchment, Kalamazoo
                   County.87

      308. The Crown Vantage Property is located at and around a former Type II

and III landfill, a historic wastewater treatment plant, former settling lagoons, and

a former mill property.

      309. PFAS testing at the Crown Vantage Property site has detected 27

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

      310. PFAS testing at the Crown Vantage Property site has also detected

fifteen Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA.

      311. Other PFAS analytes have been detected in samples at the Crown

Vantage Property site.


             14.   Nolichucky Industrial Corp., Kalamazoo, Kalamazoo
                   County.$$

      312. The Nolichucky Industrial Corp. site is located at and around a former

paper manufacturing facility.

      313. PFAS testing at the Nolichucky Industrial Corp. site has detected ten

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA;




S7 Michigan PFAS Action Response Team, CroWa Vantage Property, Parchment,
Kalamazoo County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-479889--,OO.html (updated November 13, 2019) (accessed January 10,
2020).
88Michigan PFAS Action Response Team, Nolichucky Ilidustrial Corp., Kalamazoo,
Kalamazoo Cou77.ty, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-498496--,OO.html (updated December 11, 2019) (accessed January 10,
2020).

                                         61
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 72 of 122




      314. PFAS testing at the Nolichucky Industrial Corp. site has also detected:

(a) 33 Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA;

and (b) two Surface Water samples between Non-Detection and 12 ppt PFOS and

12,000 ppt PFOA.

      315. Other PFAS analytes have been detected in samples at the Nolichucky

Industrial Corp. site.


               15.   Du Wel Metals, Hartford, Van Buren County.H9

      316. The Du-Wel Metals site is located at and around a former

manufacturing facility.

      317. PFAS testing at the Du-Wel Metals site has detected: (a) thirteen

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA; and (b)

eleven Residential Well samples greater than or equal to 70 ppt PFOS and PFOA.

      318. PFAS testing at the Du-Wel Metals site has also detected: (a) four

Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA; and (b)

35 Residential Well samples between Non-Detection and 12 ppt PFOS and 12,000

ppt PFOA.

      319. Other PFAS analytes have been detected in samples at the Du-Wel

Metals site.




89Michigan PFAS Action Response Team, Du-Wel Metals, Hartford, Van Buren
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_95600_95632-
500862--,OO.html (updated September 13, 2019) (accessed January 10, 2020).

                                       !4%
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 73 of 122




                16.   Lear Siegler Inc., Mendon, St. Joseph County.so

       320. The Lear Siegler Inc. site is located at and around a former automotive

accessory manufacturer facility.

       321. PFAS testing at the Lear Siegler Inc. site has detected nine

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

       322. PFAS testing at the Lear Siegler Inc. site has also detected three

Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA.

       323. Other PFAS analytes have been detected in samples at the Lear

Siegler Inc. site.


                17.   RACER Plants 2, 3, & 6, Lansing, Ingham County.91

       324. RACER Plants 2, 3, & 6 sites are located at and around former

automotive manufacturing facilities.

       325. PFAS testing at RACER Plants 2, 3, & 6 sites have detected: (a) 53

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA; and (b) 90

Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA.

       326. Other PFAS analytes have been detected in samples at the RACER

Plants sites.




90Michigan PFAS Action Response Team, Lear Siegler Inc., MeTadon, St. Joseph
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-499528-
-,OO.html (updated December 19, 2019) (accessed January 10, 2020).
91 Nlichigan PFAS Action Response Team, RACER Plants 2, 3, 6, Lansbag, I7igham
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_95645-452826-
-,OO.html (updated November 13, 2019) (accessed January 13, 2020).

                                         63
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 74 of 122




                 18.   Michner Plating, Jackson, Jackson County.92

       327. The Michner Plating site is located at and around a former plating

facility that operated from the 1930s unti12007.

       328. PFAS testing at the Michner Plating site has detected 28 Surface

Water samples between Non-Detection and 12 ppt PFOS and 12,000 ppt PFOA.

       329. Other PFAS analytes have been detected in samples at the Michner

Plating site.


                 19.   Richf'ield Landfill, Davison, Genesee County.93
       330. The Richfield Landfill site is located at and around a former landfill.

       331. PFAS testing at the Richfield Landfill site has detected one

Groundwater sample greater than or equal to 70 ppt PFOS and PFOA.

       332. PFAS testing at the Richfield Landfill site has also detected one

Groundwater sample between Non-Detection and 70 ppt PFOS and PFOA.

       333. Other PFAS analytes have been detected in samples at the Richfield

Landfill site.




   • 92 Michigan PFAS Action Response Team, Michner Plating, Jackson, Jackson
     County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_95645-
     485521--,00.html (updated December 11, 2019) (accessed January 13, 2020).
93 Michigan PFAS Action Response Team, Richfield Landfill, Davison, Genesee
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-477577-
-,OO.html (updated December 11, 2019) (accessed January 10, 2020).
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 75 of 122




              20.     Coldwater Road Landfill, Flint, Genesee County. 94

       334. The Coldwater Road Landfill site is located at and around an active

landfill.

       335. PFAS testing at the Coldwater Road Landfill site has detected: (a) one

Drinking Water (Residential) sample greater than or equal to 70 ppt PFOS and

PFOA; (b) 26 Groundwater samples greater than or equal to 70 ppt PFOS and

PFOA; and (c) sixteen Surface Water samples greater than or equal to 12 ppt PFOS

and 12,000 ppt PFOA.

       336. PFAS testing at the Coldwater Road Landfill site has also detected: (a)

two Drinking Water (Residential) samples between Non-Detection and 70 ppt PFOS

and PFOA; and (b) fifteen Groundwater samples between Non-Detection and 70 ppt

PFOS and PFOA.

       337. Other PFAS analytes have been detected in samples at the Coldwater

Road Landfill site.


              21.     Lapeer Plating & Plastics, Lapeer, Lapeer County. 95

       338. The Lapeer Plating & Plastics site is located at and around a chroine

plating facility.




94Michigan PFAS Action Response Team, Coldwater Road Landfill, Flint, Genesee
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-452819-
-,OO.html (updated December 11, 2019) (accessed January 10, 2020).
95Michigan PFAS Action Response Team, Lapeer Platiizg & Plastics, Lapeer, Lapeer
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-452827-
-,OO.html (updated December 11, 2019) (accessed January 10, 2020).

                                         65
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 76 of 122




       339. PFAS testing at the Lapeer Plating & Plastics site has detected: (a)

nine Surface Water samples greater than or equal to 12 ppt PFOS and 12,000 ppt

PFOA; (b) approximately 26 Effluent (WWTP) samples greater than or equal to 70

ppt PFOS and PFOA; and (c) approximately 199 Effluent ((LP&P) samples greater

than or equal to 70 ppt PFOS and PFOA.

       340. PFAS testing at the Lapeer Plating & Plastics site has also detected

five Surface Water samples between Non-Detection and 12 ppt PFOS and 12,000

ppt PFOA.

       341. Other PFAS analytes have been detected in samples at the Lapeer

Plating & Plastics site.


              22.      Fort Gratiot Landfill, Fort Gratiot Township, St. Clair
                       County.s6

       342. The Fort Gratiot Landfill site is located at and around a former

industrial landfill.

       343. PFAS testing at the Fort Gratiot Landfill site has detected: (a)

fourteen Groundwater samples greater than or equal to 70 ppt PFOS and PFOA;

and (b) eight Surface Water samples greater than or equal to 12 ppt PFOS and

12,000 ppt PFOA.




96Michigan PFAS Action Response Team, Fort Gratiot La7zdfill, Fort Gratiot
Towiiship, S't. Clair Couiaty, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-490707--,OO.html (updated December 5, 2019) (accessed January 10,
2020).
        Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 77 of 122




        344. PFAS testing at the Fort Gratiot Landfill site has also detected: (a)

fourteen Groundwater samples between Non-Detection and 70 ppt PFOS and

PFOA; and (b) eight Surface Water samples between Non-Detection and 12 ppt

PFOS and 12,000 ppt PFOA.

        345. Other PFAS analytes have been detected in samples at the Fort

Gratiot Landfill site.


              23.    Thermofil, Green Oaks Township, Livingston County.97

        346. The Thermofil site is located at and around a former metal stamping

facility and former plastic manufacturer facility.

        347. PFAS testing at the Thermofil site has detected five Groundwater

samples greater than or equal to 70 ppt PFOS and PFOA.

        348. PFAS testing at the Thermofil site has also detected nineteen

Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA.

        349. Other PFAS analytes have been detected in samples at the Thermofil

site.




97Michigan PFAS Action Response Team, Thermofil, Green Oaks Towiiship,
LbUillgstoll CoZG12ty, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-500859--,OO.html (updated December 11, 2019) (accessed January 10,
2020).

                                          67
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 78 of 122




             24.   MacDermid Inc., Ferndale, Oakland County.98

       350. The MacDermid Inc. site is located at and around a former chemical

manufacturing and warehouse facility.

       351. PFAS testing at the MacDermid Inc. site has detected: (a) two

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA; and (b) one

Surface Water sample greater than or equal to 12 ppt PFOS and 12,000 ppt PFOA.

       352. Other PFAS analytes have been detected in samples at the MacDermid

Inc. site.


             25.   RACER 12950 Eckles Road, Livonia, Wayne County.99

       353. The RACER 12950 Eckles Road site is located at and around a former

automotive manufacturer site.

       354. PFAS testing at the RACER 12950 Eckles Road site has detected

seventeen Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

       355. PFAS testing at the RACER 12950 Eckles Road site has also detected

40 Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA.

       356. Other PFAS analytes have been detected in samples at the RACER

12950 Eckles Road site.




98Michigan PFAS Action Response Team, MacDermid Iitic., Ferndale, Oakland
Couiaty, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-490716-
-,OO.html (updated December 11, 2019) (accessed January 10, 2020).
99Michigan PFAS Action Response Team, RACER 12950 Eckles Road, Livonia,
Wayne County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-
485523--,OO.html (updated December 12, 2019) (accessed January 10, 2020).

                                        C11:
        Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 79 of 122




             26.   Gordie Howe International Bridge, Detroit, Wayne
                   County.loo

      357. The Gordie Howe International Bridge site is located at and around an

area of historical heavy industrial, commercial, and residential properties.

      358. PFAS testing at the Gordie Howe International Bridge site has

detected nine Groundwater samples greater than or equal to 70 ppt PFOS and

PFOA.

      359. PFAS testing at the Gordie Howe International Bridge site has also

detected thirteen Groundwater samples between Non-Detection and 70 ppt PFOS

and PFOA.

      360. Other PFAS analytes have been detected in samples at the Gordie

Howe International Bridge site.


             27.   Ford Motor Company—Saline Plant, Saline, Washtenaw
                   County.lol

      361. The Ford Motor Company—Saline Plant site is located at and around

an automotive manufacture facility.




ioo Michigan PFAS Action Response Team, Gordie Howe International Bridge,
Detroit, Wayne County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-493752--,OO.html (updated November 13, 2019) (accessed January 10,
2020).
lol Michigan PFAS Action Response Team, Ford lllotor Company—Sali7ie Plant,
Saline, Washtenaw County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_82704-497629--,OO.html (updated December 11, 2019) (accessed January 10,
2020).
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 80 of 122




      362. PFAS testing at the Ford Motor Company—Saline Plant site has

detected eight Groundwater samples greater than or equal to 70 ppt PFOS and

PFOA.

      363. PFAS testing at the Ford Motor Company—Saline Plant site has also

detected nineteen Groundwater samples between Non-Detection and 70 ppt PFOS

._~'i_~W970

      364. Other PFAS analytes have been detected in samples at the Ford Motor

Company--Saline Plaint site.


              28.   Washtenaw Industrial Facility LLC (former Universal Die
                    Cast), Saline, Washtenaw County.102

      365. The Washtenaw Industrial Facility LLC site is located at and around a

former plating facility.

      366. PFAS testing at the Washtenaw Industrial Facility LLC site has

detected 24 Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

      367. PFAS testing at the Washtenaw Industrial Facility LLC site has also

detected five Groundwater samples between Non-Detection and 70 ppt PFOS and

PFOA.

      368. Other PFAS analytes have been detected in samples at the Washtenaw

Industrial Facility LLC site.



102 Michigan PFAS Action Response Team, Washteiiaw Industrial Facility LLC
(former Uiiiversal Die Cast), SalMe, Washteitiaw County,
https://www.michigan.gov/pfasresponse/0, 9038, 7-365-86511_82704-489606--
,OO.html (updated November 13, 2019) (accessed January 10, 2020).

                                      70
        Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 81 of 122




              29.   Ford River Raisin Warehouse, Monroe, Monroe County. 103

       369. The Ford River Raisin Warehouse site is located at and near former

steel milling, metal stamping, and metal forging, and automotive manufacturing

facilities.

       370. PFAS testing at the Ford River Raisin Warehouse site has detected

two Monitoring Well samples greater than or equal to 70 ppt PFOS and PFOA.

       371. PFAS testing at the Ford River Raisin Warehouse site has also

detected three Monitoring Well samples between Non-Detection and 70 ppt PFOS

and PFOA.

       372. Other PFAS analytes have been detected in samples at the Ford River

Raisin Warehouse site.


              30.   Cottage Grove and Marshall Area, Grand Rapids, Rent
                    County. 104

       373. The Cottage Grove and Marshall Area site is located at and near

several metal plating operations.

       374. PFAS testing at the Cottage Grove and Marshall Area has detected

one Groundwater sample greater than or equal to 70 ppt PFOS and PFOA.




103 Michigan PFAS Action Response Team, Ford River Raisin Warehouse, Monroe,
Monroe County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_82704-
509559--,OO.html (updated November 13, 2019) (accessed January 10, 2020).
104Michigan PFAS Action Response Team, Cottage Grove and Marshall Area,
Grand Rapids, Kent County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_95645-510793--,OO.html (updated December 11, 2019) (accessed January 10,
2020) .

                                        71
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 82 of 122




      375. Other PFAS analytes have been detected in samples at the Cottage

Grove and Marshall site.


             31.    Former Chrysler Scio Introl Division, Dexter, Washtenaw
                    County.lo5
      376. The Former Chrysler Scio Introl Division Site is located at and near a

former automotive manufacturing facility.

      377. PFAS testing at the Former Chrysler Scio Introl Division site has

detected six 1Vlonitoring Well samples greater than or equal to 70 ppt PFOS and

POFA.

      378. PFAS testing at the Former Chrysler Scio Introl Division site has also

detected: (a) 23 Monitoring Well samples between Non-Detection and 70 ppt PFOS

and PFOA; and (b) four Stormwater Outfall samples between Non-Detection and

122 ppt PFOS and 12,000 ppt PFOA.

      379. Other PFAS analytes have been detected at the Former Chrysler Scio

Introl Division site.




105Michigan PFAS Action Response Team, Former Chrysler Scio Introl Divisio7a,
Dexter, Washtenaw County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_95645-511656--,OO.html (updated December 11, 2019) (accessed January 10,
2020).

                                        72
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 83 of 122




             32.    Former Keeler Drass-32nd Street, Kentwood, Kent
                    County.los

      380. The Former Keeler Brass-32nd Street site is located at and near a

former automotive parts washing and metal plating facility.

      381. PFAS testing at the Former Keeler Brass-32nd Street site has

detected one Groundwater sample greater than or equal to 70 ppt PFOS and PFOA.

      382. Other PFAS analytes have been detected at the Former Keeler Brass

32nd Street site.


             33.    Lacks Industries—Saranac, Ionia County.107

      383. The Lacks Industries—Saranac site is located at and near a former

metal plating and plastics facility.

      384. PFAS testing at the Lacks Industries—Saranac site has detected four

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

      385. PFAS testing at the Lacks Industries—Saranac site has also detected

two samples between Non-Detection and 70 ppt PFOS and PFOA.

      386. Other PFAS analytes have also been detected at the Lacks

Industries—Saranac site.




ios Michigan PFAS Action Response Team, Former Keeler Brass-32n11, Street,
Kentwood, Kent County, https://www.michigan.gov/pfasresponse/0,9038,7-365-
86511_95645-510794--,OO.html (updated November 14, 2019) (accessed January 10,
2020).
107 Michigan PFAS Action Response Team, Lacks Industries—Saranac, Ionia
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_95645-487733-
-,OO.html (updated November 13, 2019) (accessed January 10, 2020).

                                        73
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 84 of 122




             34.    State Disposal Superfund Site, Plainfield Township, Kent
                    County.los

      387. The State Disposal Superfund Site is located at and near a former

waste disposal facility.

      388. PFAS testing at the State Disposal Superfund Site has detected 47

Groundwater samples equal to or greater than 70 ppt PFOS and PFOA.

      389. PFAS testing at the State Disposal Superfund Site has also detected:

(a) nine Drinking Water (Residential) samples between Non-Detection and 70 ppt

PFOS and PFOA; (b) 36 Groundwater samples between Non-Detection and 70 ppt

PFOS and PFOA; and (c) two Surface Water Samples between Non-Detection and

12 ppt PFOS and 12,000 ppt PFOA.

      390. Other PFAS analytes have also been detected at the State Disposal

Superfund Site.


             35.    Wash King Laundry, Baldwin, Lake County.109

      391. The Wash King Laundry site is located at and near a former

commercial laundry facility.

      392. PFAS testing at the Wash King Laundry site has detected four

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.


ios Michigan PFAS Action Response Team, State Disposal Superfund Site,
Plainfield Township, Kent County, https://www.michigan.gov/pfasresponse/0,9038,7-
365-86511_95645-452840--,OO.html (updated December 11, 2019) (accessed January
10, 2020).
109 Michigan PFAS Action Response Team, Wash Kiiig Laundry, Baldwin, Lake
County, https://www.michigan.gov/pfasresponse/0,9038,7-365-86511_95645-481160-
-,OO.html (updated October 9, 2019) (last accessed January 10, 2020).

                                       74
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 85 of 122




      393. PFAS testing at the Wash King Laundry site has also detected: (a) two

Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA; (b)

three Residential Drinking Water samples between Non-Detection and 70 ppt PFOS

and PFOA; and (c) two Surface Water samples between Non-Detection and 12 ppt

PFOS and 12,000 PFOA.

       394. Other PFAS analytes have also been detected at the Wash King

Laundry site.


                 36.   Central Sanitary Landfill, Pierson, Montcalm County.
       395. The Central Sanitary Landf'ill site is an operating licensed landfill in

Pierson, Michigan.

       396. PFAS testing at the Central Sanitary Landfill site has detected 39

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

       397. PFAS testing at the Central Sanitary Landfill site has also detected:

(a) 38 Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA;

and (b) six Residential Drinking Water samples between Non-Detection and 70 ppt

PFOS and PFOA.

       398. Other PFAS analytes have also been detected at the Central Sanitary

Landfill site.


                 37.   Northeast Gravel, Belmont, Kent County.

       399. The Northeast Gravel site, currently a golf course, was formerly a

licensed landfill.


                                          75
        Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 86 of 122




        400. PFAS testing at the Northeast Gravel site has detected eight

Groundwater samples greater than or equal to 70 ppt PFOS and PFOA.

        401. PFAS testing at the Northeast Gravel site has detected eight Surface

Water samples greater than or equal to 12 ppt PFOS and 12,000 ppt PFOA.

        402. PFAS testing at the Northeast Gravel site has also detected: (a) two

Groundwater samples between Non-Detection and 70 ppt PFOS and PFOA; (b) one

Surface Water sample between Non-Detection and 12 ppt of PFOS and 12,000 ppt of

PFOA; and (c) two Residential Well samples between Non-Detection and 70 ppt

PFOS and PFOA.

        403. Other PFAS analytes have also been detected at the Northeast Gravel

site.


        D.    State natural resource and property damage.

        404. PFAS contamination at the locations identified above and at yet to be

identified locations has injured the State's natural resources and/or adversely

impacted their beneficial public trust uses including those for drinking water,

recreation, fishing, agriculture, and other uses.

        405. PFAS contamination in Michigan, as identified above and at yet to be

identif'ied locations of PFAS contamination has substantially damaged the intrinsic

value of these State natural resources.

        406. Michigan and its residents have been deprived of the full use,

enjoyment, and benefit of the State's public trust resources, and the intrinsic value

of such State natural resources, and have been substantially harmed by PFAS

                                          76
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 87 of 122




contamination as identified above, and at yet to be identified locations of PFAS

contamination throughout the State.

      407. The State's natural resources and property will continue to be harmed

and injured for the foreseeable future by the ongoing release and/or spread of PFAS

as identified above, and at yet to be identified locations of PFAS contamination

throughout the State.

      408. Defendants' acts and/or omissions have caused and/or contributed to

PFAS contamination as identified above, and at yet to be identified locations of

PFAS contamination throughout the State.

      409. To the extent that Defendants did not own or operate any of the PFAS

Sites or facilities that released PFAS to the PFAS Sites, Defendants knew or should

have known that PFAS would be released or disposed of from facilities into the

PFAS Sites and did not take any action to ensure that the owners or operators

properly disposed of PFAS.

      410. Defendants failed to disclose the environmental and health risks of

PFAS that were known or should have been known to them, to consumers, users, or

to the State.

      411. Because Defendants failed to disclose the environmental and health

risks of PFAS, the risks associated with PFAS were unknown to the users of

consumer, household, and commercial products containing PFAS, were unknown to

the State, and were generally unknown to those other than Defendants who could

have reduced or limited the PFAS contamination and injury described above.


                                         77
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 88 of 122




      412. As manufacturers, marketers, and sellers of PFAS, Defendants were in

the best position to reduce the risk of harm of their products.

      413. Each of the State's natural resources is precious, limited, and

invaluable, as described in more detail below.


             1.     Groundwater.

      414. Groundwater is a precious, limited, and invaluable State natural

resource that is used for drinking water, irrigation, agriculture, and other

important purposes.

      415. Agriculture is a significant industry in Michigan, where the food and

agriculture system accounts for an estimated $104.7 billion in direct, indirect, and

induced economic activity annually.

      416. Agriculture accounts for approximately 805,000 jobs in the State of

Michigan.

      417. Approximately 45% of Michiganders rely upon groundwater as a

source for their drinking water.11o

      418. State natural resources, including groundwater, are vital to the health,

safety, and welfare of Michigan's residents, and to the State's economy and ecology.




llo Michigan Department of Environment, Great Lakes, and Energy (f/k/a Michigan
Department of Environmental Quality), Fact Sheet: Grouiidwater Statistics,
https://www. michigan. gov/documents/deq/deq-wd-gws-wcu-
groundwaterstatistics_270606_7.pdf (rev. January 2018) (accessed January 10,
2020).
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 89 of 122




      419. Defendants' PFAS have contaminated and damaged the State's

groundwater in locations throughout the State as identified above, and at yet to be

identified sites of PFAS contamination.

      420. Defendants' PFAS have contaminated and damaged drinking water

that is drawn from groundwater sources in locations throughout the State,

including as identified above, and at yet to be identified sites of PFAS

contamination.

      421. Ongoing additional testing continues to reveal further PFAS

contamination and injury of groundwater in locations throughout Michigan.

      422. It is certain that additional testing will reveal further PFAS

contamination and injury of groundwater in locations throughout Michigan.


             2.     Surface waters.

      423. Surface waters are precious, limited, and invaluable State natural

resources that are used for drinking water, irrigation, recreation such as swimming

and fishing, and ecological and other important purposes.

      424. The Great Lakes—Superior, Huron, Michigan, Ontario and Erie—

comprise the largest body of fresh water on Earth, holding nearly 21% of the world's

fresh surface water and more than 84% of North America's fresh surface water.11l




111U.S. EPA, Facts and Figures About the Great Lakes,
https://www.epa.gov/greatlakes/facts-and-figures-about-great-lakes (accessed
January 10, 2020).

                                          79
        Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 90 of 122




        425. 3,288 miles of Michigan's border is along the shores of Lake Michigan,

Lake Superior, Lake Huron, and Lake Erie.112

        426. There are also more than 11,000 inland lakes of five acres in size or

larger in Michigan. According to the Michigan Historical Society, a person in

Michigan is never more than six miles from an inland lake or more than 85 miles

from the shore of the Great Lakes.113

        427. Michigan's Great Lakes include some of most majestic natural

shorescapes on the planet and the State's tourism and recreation industries are

dependent upon clean water, including surface waters.

        428. Michigan's Great Lakes shoreline and its inland lakes are

commercially, recreationally, aesthetically, and ecologically important to the State

and its residents, including by supporting aquatic ecosystems, and biota such as

fish.

        429. Tourism is a significant industry in Micliigan.

        430. In 2018, approximately 124.8 million visitors came to Michigan and

spent approximately $25.7 billion in the State.




112 Michigan.gov, Does Michigan Have the Longest Coast Line in the United States?
https://www.michigan.gov/som/0,4669,7-192-26847-103397--,OO.html (accessed
January 10, 2020).
113Michigan State University, Michigan Inland Lake Partnership, FAQ,
https://www.canr.msu.edu/micbiganlakes/faq (accessed January 10, 2020).
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 91 of 122




      431. In 2018, the tourism industry supports approximately 6.0% of all jobs

in Michigan and generated approximately $2.8 billion in state and local taxes.114

      432. A significant portion of Michigan's tourism industry relates to outdoor

recreation.

      433. Outdoor recreation is also vitally important to Michigan residents.

      434. A 2017 telephone survey conducted by Public Sector Consultants on

behalf of the Michigan Department of Natural Resources established that 54% of

surveyed individuals swam outdoors in Michigan, 41% of surveyed individuals

fished in Michigan, 32% of surveyed individuals canoed, kayaked, used stand-up

paddle boards, or went wind surfing in Michigan, and 31% of surveyed individuals

used motor boats.115

      435. Defendants' PFAS have contaminated and injured the State's surface

waters in locations throughout the State, as identified above, and at yet to be

identified sites of PFAS contamination.

      436. Ongoing additional testing continues to reveal further PFAS

contamination and injury of surface waters in locations throughout Michigan.

      437. It is certain that additional testing will reveal further PFAS

contamination in surface waters in locations throughout Michigan.


114 Tourism Economics, Economic Impact of Tourism in Michigan, 2018 p 3,
https://medc.app.box.com/s/oheae2919u5204v6myfviuhph5ax5btp (accessed January
10, 2020).
115 Public Sector Consultants and The Michigan Department of Natural Resources,
Michiga7z Statewide Comprehe7asiue Outdoor Recreat1071 PlaW 2018-2022, p 11,
https://publicsectorconsultants. com/wp-content/uploads/2018/09/S C ORP2018-
2022_Final.pdf (accessed January 10, 2020).

                                          E:N
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 92 of 122




             3.    Wildlife, soils, and sediment.

      438. Wildlife, soil, and sediments are precious, limited, and of great value to

State natural resources.

      439. Michigan's fish and other wildlife are used for food, recreational

purposes, and provide a significant economic benefit to the State, including through

tourism and recreation.

      440. Injuries to wildlife affect not only individual wildlife, but the entire

ecosystem of which they are a part.

      441. Soil and sediments are part of or interconnected with the health of the

State's natural resources such as surface waters, groundwater, and wildlife, and

provide numerous values and services, including but not limited to recreation,

tourism, and agriculture.

      442. Sediments are important as habitat for wildlife including fish, among

other important ecological uses; and soils may contain contaminants that migrate to

groundwater.

      443. A healthy and functioning ecosystem depends upon the interplay

between non-impaired soils, sediments, and wildlife.

      444. The State's investigation and response are ongoing given the scope of

the problem and that knowledge of the public health and environmental risks

associated with PFAS is evolving.

      445. It is certain that additional testing will reveal further PFAS

contamination and injury of soils, sediments, and wildlife in locations throughout

Michigan.
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 93 of 122




      E.      New PFAS contamination continues to be discovered and
              existing contamination continues to injure State natural
              resources and property.
      446. PFAS has contaminated State natural resources and property

throughout the State and has injured the State's natural resources, threatens State

residents' health; safety, and welfare, and interferes with the use of these precious

resources.

      447. Given PFAS's properties, including their resistance to biodegradation

and their solubility, PFAS continues to move through groundwater, surface waters,

and soils, and other natural resources, and cause initial contamination in new

locations, adversely impacting State natural resources and property.

      448. PFAS continue to move through the environment and contaminate and

injure State natural resources and property at a number of locations throughout the

State with known PFAS contamination.

      449. In addition to the known PFAS Sites that have already been

discovered and are specifically enumerated above, the State seeks a remedy through

this lawsuit for contamination at any site within the State of 1Vlichigan where PFAS

have been detected, or in the future will be detected, at any of the following levels:

           (a) Groundwater sampling greater than or equal to 70 ppt of PFOS and
               PFOA (i.e., exceeding EGLE's Part 201 cleanup criteria);

           (b) Drinking Water sampling greater than or equal to 70 ppt of PFOS and
               PFOA (i.e., exceeding the U.S. EPA's LHA);

           (c) Surface Water sampling greater than or equal to 12 ppt of PFOS and
               12,000 ppt of PFOA (i.e., exceeding Michigan Rule 57 Values); and

           (d) Any other sampling at any level that exceeds a Michigan or other
               applicable standard.
                                          ,K
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 94 of 122




      450. Defendants' acts and omissions directly and proximately caused and

continue to cause PFAS to intrude into and contaminate and injure these natural

resources and property.

      451. There are proven and preliminary remedial techniques for cleaning up

PFAS in environmental media, and for successfully treating drinking water.

      452. Absent use of remediation and treatment methods, PFAS

contamination will continue to spread through the State's natural resources and

property. Although PFAS are persistent in the environment, PFAS can be

successfully remediated in certain natural resources and/or successfully treated, but

at significant expense.

      453. PFAS contamination levels in State natural resources including

groundwater and drinking water typically fluctuate (i.e., increase and decrease)

over time as PFAS moves through groundwater and due to other factors, including

changes in seasonal precipitation levels. PFAS levels can fluctuate at a single

PFAS contamination site over time. For this reason, the only way to be certain that

PFAS no longer exists in State natural resources such as groundwater or drinking

water is to remediate or treat the PFAS.

      454. PFAS' presence and migration in State natural resources and property,

absent large-scale and costly remediation and/or treatment, will continue

indefinitely, and will continue to indefinitely threaten such natural resources and

property.
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 95 of 122




      455. Because of the injury PFAS have caused and are causing to State

natural resources, Michigan's natural resources require restoration, including

compensation for interim and permanent losses.

      456. The State reserves its right to amend this Complaint as additional

evidence of PFAS contamination comes to light including, but not limited to, PFAS

contamination of wildlife, soils, sediments, and other State natural resources.


                               CLAIMS FOR RELIEF

                            FIRST CAUSE OF ACTION
                LIABILITY UNDER PART 201 OF THE NREPA
                         (Against All Defendants)

      457. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-455, above, as though fully set forth herein.

      458. The purpose of Part 201 of the NREPA is to provide for appropriate

response activities to eliminate unacceptable risks to public health, safety, or

welfare, or to the environment from environmental contamination at facilities

within the State of Michigan. MCL 324.20102(c).

      459. Part 201 of the NREPA authorizes the Attorney General, on behalf of

the State, to commence a civil action seeking, inter alia, "[t]emporary or permanent

injunctive relief necessary to protect the public health, safety, or welfare, or the

environment from the release or threat of release," and a"declaratory judgment on

liability for future response activity costs and damages." MCL 324.20137(1).
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 96 of 122




      460. PFAS are "hazardous substances" under Part 201 of the NREPA,

MCL 324.20101(1)(x).

      461. The PFAS known as PFOA and PFOS are "hazardous substances"

under Part 201 of the NREPA, MCL 324.20101(1)(x), based upon EGLE's

establishment of residential drinking water cleanup criteria for PFOA and PFOS

under Mich. Admin. Code R 299.6(12), effective January 10, 2018.

      462. The PFAS other than those known as PFOA and PFOS are "hazardous

substances" under Part 201 of the NREPA, MCL 324.20101(1)(x), because EGLE

has determined that these substances pose an unacceptable risk to the public

health, safety, or welfare, or the environment, considering the fate of the material,

dose-response, toxicity, or adverse impact on natural resources.

      463. The leaking, emitting, discharging, escaping, leaching, dumping and

disposal of hazardous substances constitute a"release" or "threat of release" as

those terms are defined in MCL 324.20101(1)(pp) and MCL 324.20101(1)(ccc).

      464. PFAS have been released into each of the PFAS Sites.

      465. EGLE has established cleanup criteria for PFOA and PFOS for

exposure pathways including groundwater-surface water interface, and

groundwater as a source of drinking water. MCL 324.20120e(1)(a), Mich. Admin.

Code R. 299.6(12).

      466. As a result of the testing conducted by MPART in 2018 and 2019, the

State has discovered PFAS at the PFAS Sites.
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 97 of 122




      467. The levels of PFOA and PFOS in groundwater at and around the PFAS

Sites exceed the concentrations that satisfy the criteria under Part 201.

      468. The levels of other PFAS in groundwater at and around the PFAS

Sites pose an unacceptable ilisk to the public health, safety, or welfare, or the

environment, considering the fate of the material, dose-response, toxicity, or

adverse impact on natural resources.

      469. Samples taken in groundwater discharging to surface water at and

around the locations identified above exceed the generic groundwater-surface water

interface cleanup criteria for PFOA and PFOS.

      470. The PFAS Sites constitute an area, place, parcel or parcels of property,

or portion of a parcel of property where a hazardous substance in excess of the

concentrations that satisfy the cleanup criteria for unrestricted residential use has

been released, deposited, disposed of, or otherwise coines to be located.

      471. MCL 324.20126(1), provides, in pertinent part, that:

      Notwithstanding any other provision or rule of law and except as
      provided in subsections (2), (3), (4), and (5) and section 20128, the
      following persons are liable under this part:
                                          ~XSC




             (a) The owner or operator of a facility if the owner or
             operator is responsible for an activity causing a release or
             threat of release.

             (b) The owner or operator of a facility at the time of disposal of a
             hazardous substance if the owner or operator is responsible for
             an activity causing a release or threat of release.

             (c) An owner or operator of a facility who becomes an owner or
             operator on or after June 5, 1995.


                                          :1
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 98 of 122




                                        XX~Y




            (d) A person who by contract, agreement, or otherwise
            arranged for disposal or treatment, or arranged with a
            transporter for transport for disposal or treatment, of a
            hazardous substance owned or possessed by the person,
            by any other person, at a facility owned or operated by
            another person and containing the hazardous substance.



            (e) A person who accepts or accepted any hazardous
            substance for transport to a facility selected by that
            person.

      472. Defendants manufactured the PFAS that the State discovered at the

PFAS Sites as part of the testing MPART performed in 2018 and 2019.

      473. Defendants owned or operated one or more PFAS Sites or facilities

from which PFAS was released onto or into the PFAS sites.

      474. Defendants are responsible for activities causing a release or threat of

release to one or more of the PFAS Sites.

      475. By contract, agreement, or otherwise, Defendants arranged for the

disposal or treatment of PFAS, and/or arranged with a transporter for transport for

disposal or treatment of PFAS, by the third-party purchasers of PFAS and/or PFAS-

containing products, at facilities owned or operated by other persons, including but

not limited to third-party purchasers of PFAS and/or PFAS-containing products.

      476. Defendants accepted PFAS for transport to the PFAS Sites or facilities

from which PFAS was released onto or into the PFAS Sites.

      477. MCL 324.20126a, provides, in pertinent part, that:
       Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 99 of 122




      (1) Except as provided in section 20126(2), a person who is liable under
      section 20126 is jointly and severally liable for all of the following:

             (a) All costs of response activity lawfully incurred by the
             state relating to the selection and implementation of
             response activity under this part.



      (3) The amounts recoverable in an action shall include interest. This
      interest shall accrue from the date payment is demanded in writing, or
      the date of expenditure or damage, whichever is later. The rate of
      interest on the outstanding unpaid balance of the accounts recoverable
      under this section shall be the same rate as specified in section 6013(8)
      of the revised judicature act of 1961, Act No. 236 of the Public Acts of
      1961, being section 600.613 of the Michigan Compiled Laws.



      (6) If the department determines that there may be an imminent and
      substantial endangerment to the public health, safety, or welfare, or to
      the environment because of an actual or threatened release from a
      facility, the attorney general may bring an action against any person
      who is liable under section 20126 or any other appropriate person to
      secure the relief that may be necessary to abate the danger or threat.
      The court has jurisdiction to grant such relief as the public interest
      and the equities of the case may require.

      478. As a result of releases and threatened releases of hazardous

substances for which Defendants are responsible, the State has incurred and is

continuing to incur response activity costs, including investigation, monitoring, and

enforcement costs, at the facilities.

      479. MCL 324.20137(1), provides, in pertinent part, that:

      [I]n addition to other relief authorized by law, the attorney general
      may, on behalf of the state, commence a civil action seeking one or
      more of the following:

             (a) Temporary or permanent injunctive relief necessary to
             protect the public health, safety, or welfare, or the
             environment from the release or threat of release.
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 100 of 122




             (b) Recovery of state response activity costs pursuant to
             Section 20126a.



             (d) A declaratory judgment on liability for future response
             costs and damages.

             (e) A civil fine of not more than $10,000.00 for each day of
             noncompliance without sufficient cause with a written
             request of the department pursuant to section
             20114(1)(h). A fine imposed under this subdivision shall
             be based on the seriousness of the violation and any good
             faith efforts of the person to comply with this part.

             (f)A civil fine of not more than $1,000.00 for each day of
             violation of this part. A fine imposed under this
             subdivision shall be based upon the seriousness of the
             violation and any good faith efforts of the person to
             comply with this part.



             (k) Any other relief necessary for the enforcement of this
             part.

      480. Under MCL 324.20126a and MCL 324.20137(1), the State seeks

declaratory relief that Defendants are jointly and severally responsible for

performing all further response activities necessary to protect the public health,

safety, or welfare, or the environment from the release or threat and release of

hazardous substances, and is liable for the State's past and future response activity

costs and costs of surveillance and performance related to its investigation and

implementation of other response activities, including, but not limited to, costs

related to providing an alternative water supply, costs related to health

assessments or health-effect studies carried out under the supervision, or with the

approval of, the Michigan Department of Health and Human Services related to

                                          .E
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 101 of 122




response activities, interest, and oversight of any future response activities that

Defendants may perform.

      481. Under MCL 324.20114(1), and as persons who may be held liable

under persons MCL 324.20126(1)(d), Defendants have an affirmative obligation,

with or without notice or demand, to determine the nature and extent of their

releases of PFAS and to diligently pursue response activities necessary to achieve

the cleanup criteria specified in Part 201 and its implementing rules.

      482. Based on information gathered to date, the State has determined that

unacceptable exposures to PFAS currently exist to drinking water well users and,

therefore, replacement of such PFAS-affected drinking water wells with alternate

water supplies is necessary to protect public health, safety, or welfare.

      483. Defendants are obligated to demonstrate to the State's satisfaction

that their PFAS analysis and proposal for provision of alternate water supplies

mitigates current and future unacceptable risks to human health.

      484. The State further seeks statutory penalties, civil fines, and any other

relief available under MCL 324.20137(1).

      485. The State is entitled to relief under Section 20137 of Part 201 of the

NREPA, MCL 324.20137, requiring Defendants to take such action as may be

necessary to protect the public health, safety, or welfare, or the environment.




                                          91
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 102 of 122




                          SECOND CAUSE OF ACTION

                 LIABILITY UNDER PART 17 OF THE NREPA
                         (Against All Defendants)

      486. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-455, above, as though fully set forth herein.

      487. Part 17 of the NREPA authorizes the Attorney General, on behalf of

the State, to maintain a civil action "for declaratory and equitable relief against any

person for the protection of the air, water, and other natural resources and the

public trust in these resources from pollution, impairment, or destruction."

MCL 324.1701(1). Part 17 of the NREPA is commonly referred to as the "Michigan

Environmental Protection Act."

      488. Part 17 of the NREPA applies to pollution of surface water and

groundwater contamination.

      489. As set forth in more detail above, surface water and groundwater have

been contaminated at or around numerous locations in Michigan.

      490. Part 17 of the NREPA authorizes the Court to grant declaratory and

equitable relief, to impose conditions on the defendant to protect the environment,

to direct the adoption of antipollution standards, or to remand a case to appropriate

administrative proceedings. It allows the court to fashion standards in the context

of actual problems as they arise in individual cases.

      491. Accordingly, under Part 17 of the NREPA, MCL 324.1701 et seq., the

State seeks declaratory relief holding Defendants to be jointly and severally

responsible for performing all further response activities necessary to protect the

                                          4%
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 103 of 122




public health, safety, or welfare or the environment from the release or threat and

release of hazardous substances, and are liable for the State's past and future

response activity costs and costs of surveillance and performance related to its

investigation and implementation of other response activities, including, but not

limited to, costs related to providing an alternative water supply, costs related to

health assessments or health-effect studies carried out under the supervision, or

with the approval of, the Michigan Department of Health and Human Services

related to response activities, interest, and oversight of any future response

activities.


                           THIRD CAUSE OF ACTION

                 LIABILITY UNDER PART 31 OF THE NREPA
                         (Against All Defendants)

       492. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-455, above, as though fully set forth herein.

       493. Part 31 of the NREPA, MCL 324.3101 et seq. is Michigan's primary

pollution control statute. Part 31 of the NREPA has the dual purpose of protecting

water quality and regulating water-waste disposal. Under 1VICL 324.3103(1), the

Michigan Department of Natural Resources and Environment has the duty and

authority to "protect and conserve the water resources of the state." "Waters of the

state" includes both surface and underground waters.




                                          93
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 104 of 122




       494. MCL 324.3115(1) provides that the Attorney General may commence a

civil action for appropriate relief, including a permanent or temporary injunction,

for violations of Part 31 of the NREPA or its implementing rules.

       495. MCL 324.3109(1) prohibits the direct or indirect discharge of any

substance into the waters of the State that is or may become injurious to: (a) "the

public health, safety, or welfare"; (b) "domestic, commercial, industrial, agricultural,

recreational, or other uses that are being made or may be made of such waters"; (c)

"the value or utility of riparian lands"; (d) "livestock, wild animals, birds, fish,

aquatic life, or plants or to their growth, or propagation"; and (e) "the value of fish

and game."

       496. "`Waters of the state' means groundwaters, lakes, rivers, and streams

and all other watercourses and waters, including the Great Lakes within the

jurisdiction of [the State of Michigan.]" NICL 324.3101(aa).

       497. Through their design, inarketing, development, distribution, sale,

manufacture, release, handling, supplying, and/or using PFAS and/or PFAS-

containing products in Michigan, Defendants have directly or indirectly caused

PFAS to be discharged into the waters of the state, and these discharges are or may

become injurious to public health, fish, plants, aquatic life, and other designated

uses of the waters of the state and, therefore, these practices are in violation of

MCL 324.3109.
         Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 105 of 122




         498. A violation of MCL 324.3109 is prima facie evidence of the existence of

a public nuisance and "may be abated according to law in an action brought by the

attorney general in a court of competent jurisdiction." MCL 324.3109(7).

         499. The State is entitled to relief requiring Defendants to take such action

as may be necessary to abate the injurious PFAS discharged to the waters of the

state as defined in Part 31 of the NREPA.

         500. The State further seeks statutory penalties, fines, and any other relief

available under Part 31.

         501. In addition, Defendants knew or should have known that they directly

or indirectly discharged substances that are or may become injurious to public

health, fish, plants, aquatic life, and other designated uses of the waters of the

State.

         502. As a result, the value of the natural resources of the State have been

significantly damaged. In addition, the State has incurred, and continues to incur,

costs of surveillance and enforcement resulting from the violations of Part 31.

         503. Pursuant to MCL 324.3115(2), the Attorney General brings this civil

action "to recover the full value of the injuries done to the natural resources of the

state and the costs of surveillance and enforcement by the state" resulting from

Defendants' violations of Part 31 of the NREPA, in amounts to be proven at the trial

of this matter.




                                           NO
                   Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 106 of 122
,   ~   v




                                      FOURTH CAUSE OF ACTION

                            VIOLATION OF THE MICHIGAN UNIFORM
                                  FRAUDULENT TRRANSFER ACT
                        (Against Defendants Historical DuPont; Corteva, Inc.;
                     E.I. DuPont de Nemours, Inc., and The Chemours Company)

                   504. The State repeats, realleges, and incorporates by reference the

            allegations contained in Paragraphs 1-455, above, as though fully set forth herein.

                   505. Under the Michigan Uniform Fraudulent Transfer Act (MUFTA):

                   A transfer made or obligation incurred by a debtor is voidable as to a
                   creditor, whether the creditor's claim arose before or after the transfer
                   was made or the obligation was incurred, if the debtor made the
                   transfer or incurred the obligation in either of the following
                   circumstances: (1) With actual intent to hinder, delay, or defraud any
                   creditor or the debtor. (2) Without receiving a reasonably equivalent
                   value in exchange for the transfer or obligation, and the debtor did
                   either of the following: (i) Was engaged or was about to engage in a
                   business or a transaction for which the remaining assets of the debtor
                   were unreasonably small in relation to the business or transaction; or
                   (ii) Intended to incur, or believed or reasonably should have believed
                   that the debtor would incur, debts beyond the debtor's ability to pay as
                   they became due. (MCL 566.34.)

                   506. The "MUFTA Defendants," i.e., Historical DuPont, Corteva, Inc., E.I.

            DuPont de Nemours, Inc., and The Chemours Company, have: (a) acted with actual

            intent to hinder, delay, and defraud parties; and/or (b) without receiving a

            reasonably equivalent value in exchange for the transfer or obligation, and (i) were

            engaged or were about to engage in a business for which the remaining assets of

            The Chemours Company were unreasonably small in relation to the business; or (ii)

            intended to incur, or believed or reasonably should have believed that The

            Chemours Company would incur, debts beyond its ability to pay as they became

            due.


                                                      M.
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 107 of 122




      507. The MUFTA Defendants engaged in acts in furtherance of a scheme to

transfer Historical DuPont's assets out of the reach of parties such as the State of

Michigan that have been damaged as a result of the MUFTA Defendants' conduct,

omissions, and actions described in this Complaint.

      508. It is primarily Historical DuPont, rather than The Chemours

Company, that, for decades, manufactured, marketed, distributed, and/or sold PFAS

and/or products containing PFAS with the superior knowledge that they were toxic,

mobile, persistent, bio-accumulative, and biomagnifying, and through normal and

foreseen use, would impact the State natural resources.

      509. As a result of the transfer of assets and liabilities described in this

Complaint, the MUFTA Defendants have attempted to limit the availability of

assets to cover judgments for all of the liability for damages and injuries from the

manufacturing, marketing, distribution, and/or sale of PFAS and products

containing PFAS.

      510. At the time of the transfer of its Performance Chemicals Business to

The Chemours Company, Historical DuPont had been sued, threatened with suit,

and/or had knowledge of the likelihood of litigation to be filed regarding DuPont's

liability for damages and injuries from the manufacturing, marketing, distribution,

and/or sale of PFAS and/or products containing PFAS.




                                          97
                 Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 108 of 122
,   ~   v




                  511. The MUFTA Defendants acted without receiving a reasonably

            equivalent value in exchange for the transfer or obligation, and Historical DuPont

            believed or reasonably should have believed that The Chemours Company would

            incur debts beyond The Chemours Company's ability to pay as they became due.

                  512. At all times relevant to this action, the claims, judgments, and

            potential judgments against The Chemours Company potentially exceeded The

            Chemours Company's ability to pay.

                  513. Pursuant to MCL 566.34, the State seeks avoidance of any transfer of

            Historical DuPont liabilities for the claims brought in this Complaint and to hold

            the MUFTA Defendants liable for any damages or other remedies that may be

            awarded by the Court or jury under this Complaint.

                  514. The State further seeks all other rights and remedies that may be

            available to it under the MUFTA, including prejudgment remedies as available

            under applicable law, as may be necessary to fully compensate the State for the

            damages and injuries it has suffered as alleged in this Complaint.
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 109 of 122




                            FIFTH CAUSE OF ACTION

                                 NEGLIGENCE
                             (Against All Defendants)

      515. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-455, above, as though fully set forth herein.

      516. Defendants had a duty to the State to exercise due care in the design,

marketing, development, distribution, sale, manufacture, release, handling, supply,

and/or use of PFAS and products containing PFAS.

      517. Defendants breached their duty of care in that they negligently,

carelessly, and/or recklessly designed, marketed, developed, distributed, sold,

manufactured, released, and/or otherwise handled, supplied, and/or used PFAS, and

products containing PFAS directly and proximately caused PFAS to contaminate

the State's property and its groundwater, surface waters, fish, wildlife, marine

resources, and other natural resources, thereby causing a threat to human health

and the environment.

      518. Defendants designed, marketed, developed, distributed, sold,

manufactured, released, and/or otherwise handled, supplied, and/or used PFAS

and/or products containing PFAS to downstream handlers, when they knew, or

should have known, that PFAS would: (a) be released into the environment from

industrial, commercial, and consumer uses and sources in the State; (b) be released

and contaminate the State's property, groundwater, surface waters, fish, wildlife,

marine resources, and other natural resources; and (c) threaten the health and

welfare of the State's residents.

                                         0
          Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 110 of 122
i




          519. Despite Defendants' knowledge that contamination with PFAS was the

    inevitable consequence of their conduct as alleged herein, Defendants failed to

    provide reasonable warnings or special instructions, failed to take other reasonable

    precautionary measures to prevent or mitigate such contamination, and/or

    affirmatively misrepresented the hazards of PFAS in their product information

    and/or instructions for use.

          520. As a direct and proximate result of the Defendants' acts and omissions

    as alleged herein, the State and its residents, which it represents parens patriae,

    have suffered monetary losses and damages in amounts to be proven at trial.

          521. As a direct and proximate result of Defendants' acts and omissions as

    alleged herein, the State, in its capacity as trustee over the surface waters and

    groundwater, fish, wildlife, and marine resources, has suffered and continues to

    suffer damage from Defendants' conduct which has caused or otherwise facilitated

    the presence of PFAS in the State's surface waters and groundwater, fish, wildlife,

    marine resources and other natural resources, including without limitation costs to

    assess, investigate, monitor, analyze, and remediate, to prevent PFAS from injuring

    additional public trust resources, and to restore or replace the State's impacted

    surface waters and groundwater, fish, wildlife, and marine resources whose use has

    been lost or degraded.




                                             100
              Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 111 of 122
r   ~




                                   SIXTH CAUSE OF ACTION

                                            TRESPASS
                                     (Against All Defendants)

              522. The State repeats, realleges, and incorporates by reference the

        allegations contained in Paragraphs 1-455, above, as though fully set forth herein.

              523. The PFAS that Defendants manufactured and/or supplied, affecting

        the State's property and its groundwater, surface waters, fish, wildlife, marine

        resources, and other natural resources constitutes an unauthorized direct and

        immediate physical intrusion of property in which the State and/or a substantial

        number of its residents have exclusive possessory interests.

              524. The trespass of PFAS alleged herein has varied over time and has not

        ceased.

              525. The PFAS that Defendants manufactured and/or supplied continued to

        be located on or in the State's property and its groundwater, surface water, fish,

        wildlife, marine resources, and other natural resources.

              526. Defendants intended to manufacture PFAS and products that contain

        PFAS, and Defendants knew with substantial certainty that their acts would

        contaminate the State's property and its surface waters and groundwater, fish,

        wildlife, marine resources, and other natural resources.

              527. Defendants are liable for trespass.




                                                 101
                  Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 112 of 122
~   T   ►




                   528. The trespass has caused significant harm resulting from Defendants'

            unreasonable interference with the use or enjoyment of the State's property and its

            surface waters and groundwater, fish, wildlife, marine resources, and other natural

            resources.

                   529. The State has not consented to and does not consent to the trespass

            alleged herein.

                   530. The State brings this claim as the exclusive owner of the property and

            interests in property, as well as in both its public trustee and parens patriae

            cap acities.

                   531. The State has a duty to protect and restore its natural resources and

            protect the health and comfort of its residents.

                   532. In its parens patriae capacity, the State may protect its quasi-

            sovereign interests, including the State's interest in the well-being of its residents,

            as well as its residents' interest in the integrity of the State's natural resources.

                   533. Accordingly, the State brings this action for the invasion of its own and

            a substantial number of its residents' exclusive possessory interests in the State's

            natural resources.

                   534. As long as the State's property and natural resources remain

            contaminated due to Defendants' conduct, the trespass continues and is ongoing.

                   535. As a direct and proximate result of Defendants' acts and omissions as

            alleged herein, the State and its residents, which it represents pareits patriae, have

            suffered monetary losses and damages in an amount to be proven at trial.


                                                       102
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 113 of 122




      536. As a direct and proximate result of Defendants' acts and omissions, as

alleged herein, the State is further entitled to an order requiring Defendants to

abate their ongoing trespass and money damages for the cost of the restoration of

the property to its original conditions, including all amounts necessary to conduct

such investigation, remediation, cleanup, restoration, removal, treatment and

monitoring actions as are necessary to prevent further trespasses and damages to

the State's property and groundwater, surface waters, fish, marine resources, and

other natural resources.


                           SEVENTH CAUSE OF ACTION

                               PUBI,IC NUISANCE
                             (Against All Defendants)

      537. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-455, above, as though fully set forth herein.

      538. Defendants designed, marketed, developed, distributed, sold,

manufactured, released, and/or otherwise handled, supplied, and/or used PFAS

and/or products containing PFAS in a manner that created or participated in

creating a public nuisance that unreasonably interferes, endangers, or injures the

property, health, safety, and welfare of the general public and the State of

Michigan.

      539. Defendants, by their negligent, reckless, and willful acts and omissions

as set forth above, have, among other things, knowingly unleashed PFAS

contamination in State natural resources and property throughout Michigan,


                                         103
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 114 of 122




having concealed the threat, thereby causing and threatening to cause PFAS

contamination of the State's natural resources and property. Defendants' PFAS

continues to spread in and contaminate more State natural resources and property

throughout the State.

      540. Each Defendant has caused, contributed to, maintained, and/or

participated in a public nuisance by substantially and unreasonably interfering

with, obstructing and/or threatening, among other things: (a) 1VIichigan residents'

common public rights to enjoy State natural resources and property free from

unacceptable health risk, pollution, and contamination; and (b) the State's parens

patriae and public trust abilities to protect, conserve, and manage the State's

naturalresources.

      541. Each Defendant has, at all times relevant to this action, caused,

contributed to, maintained, and/or participated in the creation of such public

nuisance. Among other things, each Defendant is a substantial contributor to such

public nuisance as follows:

             (1) Defendants manufactured, marketed,- distributed, promoted, sold,

      and/or otherwise placed into the stream of commerce PFAS and/or products

      containing PFAS when they knew, or reasonably should have known, that

      PFAS would escape from industrial processes and household, consumer, and

      commercial products and contaminate State natural resources and property;




                                         104
     Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 115 of 122




            (2) Defendants manufactured, marketed, distributed, promoted, sold,

      and/or otherwise placed into the stream of commerce PFAS and/or products

      containing PFAS that were delivered into the State (and areas affecting the

      State's natural resources and property), when they knew, or reasonably

      should have known, that PFAS would be released readily into the

      environment during the normal, intended, and foreseeable uses of PFAS and

      products containing PFAS; and when released, PFAS would persist in the

      enviroiiment and not break down, contaminate State natural resources and

      property, including soils, sediments, groundwater, surface waters, wildlife,

      and drinking water supplies, and, ultimately, be difficult and costly to

      remove; and

            (3) Defendants manufactured, marketed, distributed, promoted, sold,

      and/or otherwise placed into the stream of commerce PFAS and/or products

      containing PFAS that were delivered into the State (and areas affecting the

      State's natural resources and property), when they knew, or reasonably

      should have known, that PFAS posed substantial risks to human health.

      542. Defendants also had firsthand knowledge and experience regarding

releases of PFAS to the environment, including groundwater and other natural

resources, because each of them owned, operated, and/or controlled PFAS

manufacturing facilities and/or facilities using PFAS where there were releases of

PFAS into the surrounding environment that caused substantial contamination.

For example, 3M owned, operated, and/or controlled a PFAS manufacturing facility


                                        105
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 116 of 122




in Cottage Groves, Minnesota, and disposed of PFAS at sites located in the City of

Oakdale, Minnesota; Cottage Grove and Woodbury, Minnesota; and the Washington

County Landfill in City of Lake Elmo, Minnesota. There was substantial PFAS

contamination associated with these 3M facilities. DuPont owned, operated, and/or

controlled a PFAS manufacturing facility in Parkersburg, West Virginia, and the

Chambers Works site in New Jersey. There was substantial PFAS contamination

associated with these DuPont facilities.

      543. Despite their knowledge that contamination of the State's natural

resources and property with PFAS was the inevitable consequence of their conduct,

Defendants failed to provide adequate warnings or special instructions, failed to

take any other reasonable precautionary measures to prevent or mitigate such

contamination, and/or affirmatively misrepresented the hazards of PFAS in their

product information and/or instructions for use.

      544. Defendants knew, or in the exercise of reasonable care should have

known, that the introduction and use of PFAS would unreasonably and seriously

endanger, injure, and interfere with the ordinary comfort, use, and enjoyment of

natural resources and property relied upon by the State and its residents, as it has.

      545. Defendants have caused, conti-ibuted to, maintained, and/or

participated in a public nuisance that has caused substantial injury to the State's

natural resources and property, in which the public has interests represented by

and protected by the State in its trustee and parens patriae capacities. Defendants'

conduct also threatens to cause substantial additional injury to the State's natural


                                           106
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 117 of 122




resources and property. The public nuisance has caused and/or continues to

threaten to cause substantial injury to property directly owned by the State.

      546. The contamination of the State's natural resources and property with

Defendants' PFAS is ongoing. PFAS continue to threaten, migrate into, and enter

the State's natural resources and property, and cause new contamination in new

locations.

      547. As a direct and proximate result of Defendants' acts and omissions, the

State's natural resources and property are contaminated with PFAS.

      548. The State has incurred, is incurring, and will incur, investigation,

remediation, cleanup, restoration, removal, treatment, monitoring, and other costs

and expenses related to contamination of the State's natural resources and

property.

      549. Defendants' acts and omissions have caused and/or threatened to cause

injuries to the State's natural resources and property that are indivisible.

      550. The State is entitled to relief including damages and requiring

Defendants to take such action as may be necessary to abate the injurious PFAS

discharged to the groundwater and surface waters of the State by Defendants.




                                         107
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 118 of 122




                          EIGHTH CAUSE OF ACTION

                            UNJUST ENR.ICHMENT
                            (Against All Defendants)

      551. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-455, above, as though fully set forth herein.

      552. By common law and the principles of justice, a person or entity may

not be inequitably enriched by receiving a benefit at another's expense.

      553. The principles of unjust enrichment are violated where a party steps in

to address a duty owed by another to the public to protect the public from an urgent

threat to their health, safety, or general welfare and pays expenses that rightfully

should have been paid by the other person.

      554. As described herein, Defendants have obtained revenue and profits

from the production, sale, and use of PFAS and products that contain PFAS

manufactured by Defendants that have resulted in PFAS contamination in the

State of Michigan.

      555. To address PFAS contamination in the State of Michigan in order to

protect its residents and natural resources, the State has incurred, and continues to

incur, substantial costs in investigating and responding to PFAS contamination

throughout the State of Michigan.

      556. Defendants have been unjustly enriched because they received a

benefit from the State's response activities and did not have to incur their own costs

to investigate and remediate the PFAS contamination caused by or related to the
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 119 of 122




production, sale, use, and disposal of PFAS, and products that contain PFAS,

manufactured by Defendants.

      557. The principles of justice and established common law require

Defendants to reimburse the State for performing a duty properly owed by

Defendants as a result of their conduct, as alleged herein.


                              REQUEST FOR RELIEF

      WHEREFORE, Plaintiffs, Attorney General Dana Nessel, on behalf of the

People of the State of Michigan, and the State of Michigan, respectfully seeks entry

of judgment in its favor and against Defendants for:

      A.     Compensatory damages arising from PFAS contamination and injury

of State natural resources and property, including groundwater, surface waters,

drinking water supplies, biota, wildlife (including fish), and their associated soils,

sediments, and uses, and other State natural resources and property, according to

proof, including, but not limited to:

               i.    natural resource damages;

              ii.    loss-of use damages;

              iii.   costs of investigation;

              iv.    costs of testing and monitoring;

               V.    costs of providing water from an alternate source;

              vi.    costs of installing and maintaining an early warning system to

                     detect PFAS before it reaches wells;



                                            109
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 120 of 122




             vii.    costs of remediating PFAS from natural resources including

                     groundwater, surface waters, soils, sediments, and other natural

                     resources;

             viii.   costs of remediating PFAS contamination at release sites;

              ix.    any other costs or other expenditures incurred to address PFAS

                     contamination and injury; and

               X.    interest on the damages according to law;

      B.     Injunctive and equitable relief to compel Defendants to abate the

continuing nuisance and trespass by enjoining the further use, sale, distribution,

and discharge of PFAS in the State and compelling Defendants to remove PFAS

from State natural resources and property;

      C.     Ordering that the State is entitled to avoid any transfer of Historical

DuPont liabilities to The Chemours Company and put the State in the position it

would have been had the transfer not occurred;

      D.     Punitive damages and such other damages as allowed by statute;

      E.     Costs (including reasonable attorney fees, court costs, and other

reasonable litigation expenses);

      F.     Prejudgment interest; and

      G.     All other and further relief as the Court deems just, proper, and

equitable.




                                         110
      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 121 of 122




                                    JUR,Y DEMAND

      Plaintiffs, Attorney General Dana Nessel, on behalf of the People of the State

of Michigan, and the State of Michigan the State of Michigan, demands a trial by

jury of all issues so triable as a matter of right.

                                                 Respectfully submitted,

                                                 Dana Nessel
                                                 Attorney General

                                                 /s/ Polly A. Synk
                                                 Polly A. Synk (P63473)
                                                 Assistant Attorney General
                                                 Michigan Department of Attorney General
                                                 Environment, Natural Resources, and
                                                 Agriculture Division
                                                 P.O. Box 30755
                                                 Lansing, MI 48909
                                                 (517) 335-7664
                                                 synkp@michigan.gov

                                                 Richard W. Fields
                                                 Special Assistant Attorney General
                                                 Fields, PLLC
                                                 1700 K. Street NW, Suite 810
                                                 Washington, DC 20006
                                                 (800) 878-1432
                                                 fields@fieldslawpllc.com

                                                 Adam J. Levitt
                                                 Special Assistant Attorney General
                                                 Amy E. Keller (P74015)
                                                 Special Assistant Attorney General
                                                 Daniel Rock Flynn
                                                 Laura E. Reasons
                                                 Adam Prom
                                                 DiCello Levitt Gutzler LLC
                                                 10 North Dearborn Street, llth Floor
                                                 Chicago, IL 60602
                                                 (312) 214-7900
                                                 alevitt@dicellolevitt.com
                                                 akeller@dicellolevitt.com
                                           111
                      Case MDL No. 2873 Document 915-3 Filed 03/02/21 Page 122 of 122
f   , 'k'   %F




                                                         dflynn@dicellolevitt.com
                                                         Ireasons@dicellolevitt.com
                                                         aproin@dicellolevitt.com

                                                         Gregory M. Utter
                                                         Special Assistant Attorney General
                                                         Joseph M. Callow, Jr.
                                                         Special Assistant Attorney General
                                                         James C. Kezele
                                                         Jacob D. Rhode
                                                         Sarah V. Geiger
                                                         Melissa S.1Vlatthews
                                                         Taylor S. Trout
                                                         Matthew M. Allen
                                                         Keating Muething & Klekamp PLL
                                                         1 East 4th Street, Suite 1400
                                                         Cincinnati, OH 45202
                                                         (513) 579-6400
                                                         gmutter@kmklaw.com
                                                         jcallow@kmklaw.com
                                                         jkezele@kmklaw.com
                                                         jrhode@kmklaw.com
                                                         sgeiger@kmklaw.com
                                                         mmathews@kmklaw.com
                                                         ttrout@kmklaw.com
                                                         mallen@kmklaw.com
                 Dated: January 14, 2020




                                                   112
